         Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 1 of 50
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 4/30/2020
------------------------------------------------------------------X
FRANCOIS TRAHAN,                                                  :
                                                                  :
                                                   Plaintiff, :
                                                                  :      1:19-cv-01131-GHW
                              -against-                           :
                                                                  :   MEMORANDUM OPINION
NANCY LAZAR, ANDREW LAPERRIERE,                                   :       AND ORDER
ROBERTO PERLI, MICHAEL KANTROWITZ, :
GEORGE ZACHAR, CORNERSTONE MACRO :
HOLDINGS LLC, and CORNERSTONE                                     :
MACRO RESEARCH LP, f/k/a Cornerstone                              :
Macro LP,                                                         :
                                                                  :
                                  Defendants.                     :
------------------------------------------------------------------X


GREGORY H. WOODS, District Judge:
         Plaintiff Francois Trahan (“Trahan” or “Plaintiff”) is an extraordinarily successful portfolio

strategist. In 2016, he joined forces with three partners—Nancy Lazar, Andrew Laperriere and

Robert Perli—to create a new firm, Cornerstone Macro. In 2018, Defendants allegedly engaged in a

sweeping scheme to oust Plaintiff and steal his valuable intellectual property, which included both

intellectual property Trahan brought with him to Cornerstone Macro and intellectual property he

developed while he was at Cornerstone Macro. Plaintiff now asserts sixteen claims against

Defendants covering a wide swath of subject matter. His claims range from breaches of

Cornerstone Macro’s formative contracts to misappropriation of trade secrets under federal and

state law, from breaches of fiduciary duties to fraud, and a host of other miscellaneous claims.

         Defendants have moved to dismiss all but the breach of contract claim. Plaintiff’s claim for

misappropriation of trade secrets under the Defend Trade Secrets Act survives in part, but fails with

respect to the intellectual property developed while at Cornerstone Macro because the intellectual

property at issue was properly within the possession of Cornerstone Macro. Plaintiff adequately
         Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 2 of 50



states a claim for breach of fiduciary duties against Lazar, Laperriere, and Perli as a result of fiduciary

duties arising out of their partnership relationship, but fails to state a fiduciary duty claim against

Michael Kantrowitz, a Cornerstone Macro employee and Trahan’s successor. For these reasons and

those that follow, Defendants’ motion to dismiss is GRANTED in part and DENIED in part.

I. BACKGROUND

         A. Facts 1

         Plaintiff is a renowned financial portfolio strategist and quantitative analyst with

“unparalleled” credentials. AC ¶ 18. Institutional Investor named him the number one portfolio

strategist at least ten times and he is the only portfolio strategist to have been inducted into the “All-

America Research Team Hall of Fame.” Id. ¶ 22. “Trahan has developed a unique and recognizable

approach to both portfolio market strategy and quantitative analysis,” analyzing the stages of the

business cycle and how that translates to the stock market. Id. ¶ 21. Over the course of 12 years,

Trahan, “has developed models that rank stocks and provide recommendations on which to buy,

and when, while incorporating the business cycle.” Id. This unconventional approach has been

“extraordinarily successful”—these models are “worth many millions of dollars” because of their

“ability to translate complex macroeconomic concepts into distillable and unique charts and graphs

that are quickly digestible.” Id. ¶¶ 21, 23.

         In February 2007, Defendant Nancy Lazar (“Lazar”) asked Trahan to join her at

International Strategy & Investment Group (“ISI”), where she was a partner. Id. ¶ 19.

Trahan joined ISI, heading the firm’s investment committee as the company’s Executive

Director and Chief Investment Strategist. Id. While at ISI, Trahan hired Defendant Michael




1 The facts are drawn from the Amended Complaint (“AC”), Dkt. No. 80 and are accepted as true for the purposes of
this motion to dismiss. See, e.g., Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002). However, “[t]he tenet
that a court must accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).


                                                             2
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 3 of 50



Kantrowitz (“Kantrowitz”) as the most junior member of his team and taught him “his trade

secrets and proprietary methods, which Kantrowitz understood to be highly confidential.”

Id. ¶ 42. Trahan left ISI after about three years to join another firm—to be renamed Wolfe

Trahan & Co. (“Wolfe”)—where he continued to utilize and develop his intellectual

property. Id. ¶ 20. Shortly thereafter, Kantrowitz left ISI to join Trahan at Wolfe. Id. ¶ 42.

“It was understood and agreed that Trahan would retain ownership of trade secrets and

other intellectual property he and his team developed” while at both ISI and Wolfe. Id.

¶¶ 19–20.

               1. Formation Of Cornerstone Macro

       In January 2013, Trahan met with Lazar, Defendant Andrew Laperriere (“Laperriere”), and

Defendant Roberto Perli (“Perli”) (the “Limited Partner Defendants” and, collectively with

Kantrowitz, the “Individual Defendants”) to discuss the formation of a new firm. Id. ¶ 24. Trahan,

Lazar, Laperriere, and Perli (the “Partners”) agreed to form a partnership and created Defendant

Cornerstone Macro Research LP (“Cornerstone Macro LP” or the “Partnership”) by executing two

governing agreements, the LLC Agreement and the Limited Partnership Agreement (the “LPA” and,

collectively with the LLC Agreement, the “Agreements”). Id. ¶ 26. The LLC Agreement, entered

into between Trahan and the Limited Partner Defendants, created Defendant Cornerstone Macro

Holdings, LLC (“Cornerstone Macro Holdings” and, together with the Partnership, “Cornerstone

Macro”). LLC Agreement, Dkt. No. 88-2. The LPA, entered into between the Partners and

Cornerstone Macro Holdings, created the Partnership. LPA, Dkt. No. 88-1. The Partnership had

one General Partner, Defendant Cornerstone Macro Holdings, and four Limited Partners—Trahan,

Lazar, Perli, and Laperriere. AC ¶ 26. Trahan and Lazar each owned 33.33 percent of the

Partnership, while Perli and Laperriere each owned 16.67 percent of the Partnership. Id. The

Partners eventually amended the LPA to create a Managing Partner position, appointing Trahan as


                                                   3
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 4 of 50



Cornerstone Macro’s first Managing Partner. Id. ¶ 31. And as Managing Partner, Trahan spent

approximately half of his time managing Cornerstone Macro’s day-to-day operations and the

responsibilities of its CFO, which he assumed after Cornerstone Macro’s previous CFO passed

away. Id. ¶ 39.

        The Partnership was organized into three distinct divisions which were run separately by at

least one of the Partners. Id. ¶¶ 27–28. Trahan ran the Market Strategies Advisory Business

(“MSAB”), Lazar ran the Economic Advisory Business, while Perli and Laperriere jointly ran the

Policy Advisory Business. Id. ¶ 27. Under this organizational structure, “[e]ach Partner had

complete control over his or her own division, including hiring and firing employees, setting

compensation, and determining the extent of their own expenditures.” Id. ¶ 28. Further,

Partnership profits were distributed to each Partner in relation to the net cash flow associated with

their respective divisions. Id. ¶ 29. Cornerstone Macro employees would, independent of the

Partners, calculate the percentage of revenue attributable to each division, which would determine

the respective Partner’s compensation. Id. ¶ 30. Should a Partner disagree with the attribution, he

or she could question the results. Id.

        In drafting the LPA, the Partners sought to ensure that any Partner could take his or her

business with them should they leave the Partnership. Id. ¶ 32. Thus, the LPA provided that “the

Leaving Partner was entitled to have assigned him or her upon his or her departure any intellectual

property belonging to the Partnership and used solely by his or her division.” Id. Section 3.7(f)(i) of

the LPA specifically provides that:

        The Partnership shall grant to a Leaver all rights in, title to, and ownership of all
        Intellectual Property owned by the Partnership which is utilized solely by the
        Business managed by such Leaver and the Partnership shall take all reasonable steps
        necessary to assign to such Leaver all rights in, title to, and ownership of any such
        Intellectual Property within a reasonable period of time following the Leaver’s
        withdrawal from the Partnership.

LPA § 3.7(f)(i). “Intellectual Property” is defined as:

                                                    4
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 5 of 50




        patents, patent applications, inventions and discoveries (whether or not patentable),
        registered and unregistered copyrights in both published works and unpublished
        works, copyrightable works, copyright registrations, moral rights, computer software
        and systems, source code, object, executable or binary code, objects, screens, user
        interfaces, report formats, files, data, manuals, design notes, user documentation,
        know-how, trade secrets, confidential or proprietary information, client lists,
        databases, database rights, business and marketing plans and analyses, utility models,
        technical information, operating procedures, process technology, formulas, rights in
        internet web sites and internet domain names and other commercial intellectual
        property rights whether registered or capable of registration and all applications for
        registration or protection of any of the foregoing.

Id. at 11. The intellectual property at issue here broadly falls into two categories: the IP

Trahan created and owned prior to the founding of Cornerstone Macro (the “Pre-

Cornerstone IP”) and the IP that was created at Cornerstone Macro (the “Cornerstone IP”).

“Almost all” of the intellectual property at issue is Pre-Cornerstone IP. AC ¶ 186. Trahan

never transferred or assigned the Pre-Cornerstone IP to Cornerstone Macro, but he did

allow it to be used by MSAB while he was at Cornerstone Macro. Id. ¶ 37. The Cornerstone

IP is intellectual property that Trahan or his employees developed for use by MSAB and that

was allegedly required to be assigned to Trahan upon his departure. Id.

                2. The Conspiracy

                        a. Pushing Trahan Out

        Kantrowitz followed Trahan from Wolfe to Cornerstone Macro. Id. ¶ 42. In

February 2018, Trahan discovered that Kantrowitz had been publishing, in Kantrowitz’s

name, reports generated using Trahan’s trade secrets. Id. ¶ 47. Specifically, some of these

reports incorporated the MSAB’s proprietary Macro Accommodation Barometer model,

which Trahan had directed Kantrowitz not to use or disseminate without his prior approval.

Id. ¶ 48. Trahan confronted Kantrowitz about the misconduct, but subsequently allowed

Kantrowitz to publish his thoughts under certain conditions—Kantrowitz could not use any

materials published in the MSAB reports, could only publish original material, could only

                                                    5
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 6 of 50



publish once every two weeks, and he had to provide drafts to Trahan for review prior to

their distribution. Id. ¶ 49. But Kantrowitz continued to send out reports in contravention

of Trahan’s conditions. Id. ¶¶ 49–50.

        On March 6, 2018, Trahan met with Lazar and her husband George Zachar to

discuss the fact that Trahan no longer wanted to remain in the Partnership with her. Id.

¶ 56. Trahan’s desire to split with Lazar stemmed from disagreements over Cornerstone

Macro’s operations, including sales team compensation, id. ¶ 51, and the attribution process.

Id. ¶¶ 52–55. Trahan proposed, in accordance with the LPA, that he, as the exiting partner,

receive $27.5 million in exchange for control over the Partnership. Id. ¶ 56. Lazar rejected

Trahan’s buyout proposal, and instead, along with the other defendants, allegedly “launched

a secret plan” to “deceive Trahan into granting them rights to his business, employees, and

intellectual property . . . for a fraction of their value, and, if that failed, to take them by

outright theft.” Id. ¶ 57.

        The alleged scheme commenced when Kantrowitz began pushing Trahan to elevate

him to a more senior role. Id. ¶ 60. Trahan and Kantrowitz agreed to meet on April 30,

2018 to discuss the future. Id. ¶ 61. At the last minute, Kantrowitz invited Cornerstone

Macro’s interim CEO to join the meeting, where Kantrowitz “argued that he should lead the

[MSAB] and that it was time for Trahan to step down,” and “demanded that Trahan

guarantee in writing a certain compensation within a week.” Id. Trahan met with the

interim CEO privately after the meeting to discuss rumors that Kantrowitz was considering

a job offer at another firm. Id. ¶ 62.

        On May 2, 2018, Kantrowitz “drastically changed demands” and “assured Trahan

that he would be placated if he were simply made co-head of the MSAB.” Id. ¶ 63. Perli and

the interim CEO subsequently pressured Trahan to promote Kantrowitz. Id. ¶ 64.


                                                       6
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 7 of 50



Specifically, on May 3, 2018, “Perli warned Trahan that Trahan had to make Kantrowitz the

Co-Head of the [MSAB] because [Lazar] and [Laperriere] needed Kantrowitz to be

promoted.” Id. On May 8, 2018, Trahan agreed to promote Kantrowitz to Co-Head of the

MSAB, prompting the Limited Partner Defendants and Kantrowitz to begin “freezing

Trahan out from some firm operations and client relationships and development,” which

included using “an email distribution list that omitted Trahan, cutting him out of important

discussions relating to Trahan’s business.” Id. ¶¶ 64–65.

       In his new position, Kantrowitz “continued his erratic and improper behavior,” id.

¶ 66, causing Trahan to consider firing him. Id. ¶ 68. This allegedly induced the Limited

Partner Defendants to “accelerate[] their plan to steal Trahan’s business before Trahan had

any chance to actually fire Kantrowitz.” Id. Indeed, Cornerstone Macro’s Chief Compliance

Officer (“CCO”) “told Trahan that Trahan could not fire Kantrowitz without the

permission of the Limited Partner Defendants because Kantrowitz was an officer of the

firm.” Id.

       On June 18, 2018, Defendants removed Trahan from the partnership, serving him

with the withdrawal notice needed to remove him pursuant to the LPA and LLC

agreements. Id. ¶ 69. Cornerstone Macro’s interim CEO and CCO subsequently met with

Trahan and explained “that this was a ‘no cause’ removal, meaning that [Cornerstone Macro]

had no good cause to remove Trahan from the [P]artnership, and Trahan was being

removed pursuant to the provision that allowed the Partners to vote him out of the

Partnership.” Id. In response, Trahan offered two exit options, stating, “[I could] leave with

my IP and my team and start my own firm or join another sell-side operation, so essentially

compete, or on the other hand I can leave my team and my IP at [Cornerstone Macro], for

the firm to continue the business, which I would consider under the right circumstances.”


                                                   7
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 8 of 50



Id. ¶ 70. The latter required re-opening Trahan’s March 6, 2018 proposed buyout. Id.

Trahan explained that he owned the intellectual property and trade secrets he brought from

Wolfe to Cornerstone Macro, which allegedly were “substantially all of his trade secret

models.” Id. ¶ 70. He also stated that he had a right to take any intellectual property owned

by the Partnership and used solely by the MSAB—which allegedly was “substantially all of

the relevant IP”—and that he was permitted to take his entire business, along with any

MSAB employees, with him pursuant to the LPA. Id. ¶¶ 70–71.

        Rather than a buyout, the Limited Partner Defendants offered Trahan “$7 million as

part of the withdrawal, so long as he did not compete over an 18-month period and then

$5.5 million so long as he did not compete over a 9-month period. Defendants also wanted

the right to jointly and indivisibly own Trahan’s intellectual property free of royalty and any

duty to account.” Id. ¶ 72. Allegedly, “if Trahan refused, [d]efendants were prepared to steal

Trahan’s intellectual property and cover up the theft.” Id.

                        b. The Conspiracy To Steal Trahan’s Business

        Prior to giving Trahan his withdrawal notice, Defendants had allegedly “carefully

placed events in motion well before that date to ensure that they would retain Trahan’s

clients and business.” Id. ¶ 73. For example, in March and April 2018, Stephen Gregory, an

MSAB employee, worked closely with Trahan on a MSAB business cycle model; rather than

work to finish the project, however, Gregory actively stalled to prevent its completion in

order to “ensure that Trahan would not be able to access the data after his departure,” and

to “segregate this project from the Trahan IP—all the while planning to finish the project

and use it to attract clients after Trahan’s departure.” Id. ¶ 74. The Limited Partner

Defendants also allegedly sought to “ensure that Trahan would leave with significantly less

money than that to which he was contractually entitled.” Id. ¶ 75. Additionally, the Limited


                                                    8
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 9 of 50



Partner Defendants allegedly attempted to preemptively convince key MSAB employees to

stay at Cornerstone Macro following Trahan’s departure “through bribes, intimidation, and

threats.” Id. ¶¶ 78–80.

        While the Limited Partner Defendants did not change Kantrowitz’s title to head of

the MSAB, he “was told he would head the business and acted as the head in everything but

name.” Id. ¶ 81. On December 6, 2018, at a Cornerstone Macro holiday party, Kantrowitz

“gave a speech as the head of the [MSAB]” where he stated “that he had ‘battled’ with

Trahan during the year and emerged ‘victorious’ which” allegedly meant that Defendants

“had successfully stolen Trahan’s business.” Id.

        3. Misappropriation Of Trahan’s Intellectual Property

        On August 3, 2018, after being informed of his removal, Trahan demanded that

Cornerstone Macro return his intellectual property. Id. ¶ 87. Cornerstone Macro responded

through its counsel and acknowledged that Trahan had a contractual right to the return of

certain intellectual property, including intellectual property owned by the Partnership and

utilized solely by the business managed by the departing Partner. Id. However, Cornerstone

Macro’s counsel also asserted that some other materials sought by Trahan were “outside the

definition of Intellectual Property and/or were not capable of ownership by Cornerstone

LP,” and failed to address any intellectual property that Trahan had created prior to

Cornerstone Macro. Id. While “certain Cornerstone Macro representatives have instructed

the firm’s employees to not use Trahan’s preexisting models and files,” this preexisting

content allegedly “has continued to be openly and flagrantly copied and used by the [MSAB]

since his departure.” Id. ¶ 88.

        Because Defendants “lacked the ability to generate any new and original material

required to continue the [MSAB] on their own,” Kantrowitz and others allegedly “took


                                                   9
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 10 of 50



numerous steps to copy as much of the Trahan IP as possible.” Id. ¶ 89. On October 10,

2018, Defendants notified Trahan through their counsel that they had turned over all of his

intellectual property to him; however, certain essential code files which are required to use

the intellectual property were not turned over. Id. ¶ 90. Trahan expressly demanded in two

separate letters that Cornerstone Macro formally assign, pursuant to the LPA, all rights to

the intellectual property to him. Id. ¶¶ 90–93.

        Defendants allegedly maintained copies of Trahan’s intellectual property on

Cornerstone Macro servers, on local drives of certain Cornerstone Macro employees, on

Cornerstone Macro’s data provider, and on Defendant’s “own personal servers in their

private residences.” Id. ¶ 94. They “directed employees to open the Trahan IP electronic

files, read and use the Trahan IP in those files, and then close the files without saving them”

to “avoid leaving an electronic trail of evidence reflecting their use of the Trahan IP.” Id.

¶ 100. Defendants also “directed others not to alter or save the files of the Trahan IP in a

way that would evidence the continued access to the documents and information.” Id.

Moreover, Defendants “copied and pasted” information from electronic pages of Trahan

intellectual property, and printed out or took photographs of the code to aid them in re-

creating the intellectual property without leaving a digital footprint. Id. ¶¶ 101–03.

        Defendants used this copied intellectual property to provide clients information and

reports. Id. ¶¶ 104–05. Further, Defendants have been “recycling” Trahan’s prior reports

“which constitute intellectual property under the LPA (though not trade secrets)” “in an

attempt to create the perception of issuing a ‘new’ report” to clients. Id. ¶¶ 106–30. This

copying “has occurred in virtually every report Cornerstone Macro has published since

Trahan’s departure.” Id. ¶ 106. And in addition to the use of old reports, Defendants have

allegedly continued to use Trahan’s intellectual property and trade secrets by using Trahan’s


                                                    10
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 11 of 50



models (the “Models”) to “provide accurate and fast answers to their clients’ financial

questions” and to use Trahan’s “tool[s] that allow[] for quick creation of standardized charts

to demonstrate complex concepts.” Id. ¶¶ 132–34. Finally, Defendants allegedly informed

certain MSAB employees that “the Trahan IP would remain open and available for now but

at some point they would have to lock it down and prevent people from using it,” and “that

they should use and copy whatever Trahan IP they needed in the future for purposes of

preparing reports before they had to remove it from their servers.” Id. ¶ 136.

        B. Procedural History

        Trahan filed the complaint that initiated this case on February 6, 2019. Dkt No. 1. On

February 25, 2019, Plaintiff filed a motion for a preliminary injunction, Dkt. No. 27, which the

Court denied on April 29, 2019. Dkt. No. 55. On June 7, 2019, Defendants filed a motion to

dismiss the Complaint. Dkt. No. 72. In response, Plaintiff filed the Amended Complaint (“AC”) on

June 28, 2019. Dkt. No. 80. In the Amended Complaint, Plaintiff asserts sixteen claims.

Defendants filed this motion to dismiss the Amended Complaint on July 19, 2019. Dkt. Nos. 87–

89. Plaintiff subsequently filed his opposition on August 9, 2019, Dkt Nos. 93–94, and Defendants

filed their reply on August 27, 2019, Dkt. No. 100.

        Defendants argue that Plaintiff fails to state a claim with respect to the following claims:

(1) unfair competition; (2) violation of the Defend Trade Secrets Act (“DTSA”); (3) common law

misappropriation of trade secrets; (4) breach of fiduciary duty; (5) aiding and abetting breach of

fiduciary duty; (6) faithless servant; (8) breach of the implied covenant of good faith and fair dealing;

(9) tortious interference with contract; (10) fraud; (11) negligent misrepresentation; (12) unjust

enrichment; (13) conversion; (14) declaratory judgment regarding indemnification for fees; (15)

declaratory judgment regarding capita account balance payments; and (16) violation of New York

Labor Law. Defendants did not move to dismiss Claim 7, breach of contract.


                                                    11
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 12 of 50



II. LEGAL STANDARD

        A. Rule 12(b)(6)

        A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). However, a defendant may move to dismiss a plaintiff’s

claim for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In

deciding a motion to dismiss under Rule 12(b)(6), the Court accepts as true all well-pleaded factual

allegations and draws all inferences in the plaintiff’s favor. See Palin v. N.Y. Times Co., 940 F.3d 804,

810, 165 (2d Cir. 2019) (quoting Elias v. Rolling Stone LLC, 872 F.3d 97, 104 (2d Cir. 2017)); Chase

Grp. All. LLC v. City of N.Y. Dep’t of Fin., 620 F.3d 146, 150 (2d Cir. 2010). To survive a motion to

dismiss pursuant to Rule 12(b)(6), a complaint “must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when a plaintiff “pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

        “To survive dismissal, the plaintiff must provide the grounds upon which his claim rests

through factual allegations sufficient ‘to raise a right to relief above the speculative level.’” ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (quoting Twombly, 550 U.S. at 555).

Although Rule 8 “does not require ‘detailed factual allegations,’ . . . it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation

of the elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555).

Determining whether a complaint states a plausible claim is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679.




                                                       12
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 13 of 50



        In determining the adequacy of a claim under Rule 12(b)(6), a court is generally limited to

“facts stated on the face of the complaint.” Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016)

(internal quotation marks omitted). However, “extrinsic documents may be considered as part of

the pleadings if they either are (1) attached to the complaint; (2) incorporated into the complaint by

reference; or (3) integral to the complaint.” DeLuca v. AccessIT Grp., Inc., 695 F. Supp. 2d 54, 60

(S.D.N.Y. 2010). For a document to be integral to a complaint, “the plaintiff must have (1) ‘actual

notice’ of the extraneous information and (2) ‘relied upon th[e] documents in framing the

complaint.’” Id. (alteration in original) (quoting Chambers, 282 F.3d at 153). While the Court must

accept the facts as alleged in the complaint, “when any allegations contradict the evidence contained

in the documents relied upon by a plaintiff, the documents control, and the Court need not accept

the allegations contained within the complaint as true.” Rozsa v. May Davis Group, Inc., 187 F. Supp.

2d 123, 128 (S.D.N.Y. 2002).

        B. Rule 9(b)

        Under Rule 9(b), a party alleging fraud “must state with particularity the circumstances

constituting fraud.” Fed. R. Civ. P. 9(b). Under Rule 9(b), allegations of fraud must ‘(1) detail the

statements (or omissions) that the plaintiff contends are fraudulent, (2) identify the speaker, (3) state

where and when the statements (or omissions) were made, and (4) explain why the statements (or

omissions) are fraudulent.” Fin. Guar. Ins. Co. v. Putnam Advisory Co., LLC, 783 F.3d 395, 402–03

(2d Cir. 2015) (internal quotation marks omitted) (quoting Eternity Global Master Fund Ltd. v. Morgan

Guar. Trust Co. of N.Y., 375 F.3d 168, 187 (2d Cir. 2004)). Where the fraud is based on an omission

and “the plaintiff is unable to specify the time and place because no act occurred, the complaint

must still allege: (1) what the omissions were; (2) the person responsible for the failure to disclose;

(3) the context of the omissions and the manner in which they misled the plaintiff, and (4) what

defendant obtained through the fraud.” Odyssey Re (London) Ltd. v. Stirling Cooke Brown Holdings Ltd.,


                                                    13
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 14 of 50



85 F. Supp. 2d 282, 293 (S.D.N.Y. 2000), aff’d, 2 F. App’x 109 (2d Cir. 2001). “Courts are especially

vigilant in applying Rule 9(b) where a complaint is made against multiple defendants. . . . [A]

complaint may not rely upon blanket references to the acts of all of the defendants without

identifying the nature of each defendant’s participation in the fraud.” Scone Invs., L.P. v. Am. Third

Mkt. Corp., No. 97 CIV. 3802 (SAS), 1998 WL 205338, at *4 (S.D.N.Y. Apr. 28, 1998).

III. DISCUSSION

        A. DTSA (Claim 2)

        Plaintiff has successfully stated a DTSA claim with respect to the intellectual property

Plaintiff brought with him to Cornerstone Macro but fails to state a claim with respect to the IP

developed at Cornerstone. The DTSA provides that “[a]n owner of a trade secret that is

misappropriated may bring a civil action under this subsection if the trade secret is related to a

product or service used in, or intended for use in, interstate or foreign commerce.” 18 U.S.C.

§ 1836(b)(1). Defendants move to dismiss on the grounds that the intellectual property at issue did

not qualify as trade secrets, that Defendants did not misappropriate the trade secrets within the

meaning of the statute, and that Plaintiff was not the owner of the trade secrets at issue.

                1. Status As Trade Secrets

        Plaintiff has adequately pleaded that the IP at issue qualifies as trade secrets within the

meaning of DTSA. “The DTSA defines ‘trade secret’ to include ‘all forms and types of financial,

business, scientific, technical, economic, or engineering information, including patterns, plans,

compilations, program devices, formulas, designs, prototypes, methods, techniques, processes,

procedures, programs, or codes,’ so long as: (1) ‘the owner thereof has taken reasonable measures

to keep such information secret’; and (2) ‘the information derives independent economic value . . .

from not being generally known to, and not being readily ascertainable through proper means by,

another person who can obtain economic value from the disclosure or use of the information.’”



                                                     14
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 15 of 50



Iacovacci v. Brevet Holdings, LLC, No. 18cv8048, 2020 WL 528059, at *8 (S.D.N.Y. Feb. 3, 2020)

(quoting 18 U.S.C. § 1839(3)). New York courts consider the following factors as guideposts in

determining whether information qualifies as a trade secret, although no one factor is dispositive:

“(1) the extent to which the information is known outside of [the] business; (2) the extent to which

it is known by employees and others involved in [the] business; (3) the extent of measures taken by

[the business] to guard the secrecy of the information; (4) the value of the information to [the

business] and to [its] competitors; (5) the amount of effort or money expended by [the business] in

developing the information; (6) the ease or difficulty with which the information could be properly

acquired or duplicated by others.” Id. (internal quotation marks omitted) (quoting Integrated Cash

Mgmt. Servs., Inc. v. Digital Transactions, Inc., 920 F.2d 171, 173 (2d Cir. 1990)).

         Here, Plaintiff alleges that Trahan’s IP was very valuable and developed through great effort.

AC ¶ 23 (“[H]is intellectual property was the product of extensive research, sweat equity, and

ingenuity, and worth many millions of dollars.”). Competitors allegedly tried and failed to create

successful competing models. Id. ¶ 180. Plaintiff also alleges that he took reasonable measures to

keep the Models secret. With respect to his time prior to Cornerstone, Plaintiff alleged that he

“repeatedly took steps to protect his intellectual property. Among other things, for example, Trahan

has filed lawsuits against various infringers of his intellectual property and has been successful in

stopping those infringers.” 2 Id. ¶ 23. While at Cornerstone, Plaintiff took a number of protective

measures, including: (1) requiring restrictive covenants in employment contracts; (2) using computer

password protection and firewalls; (3) limiting access to information; (4) establishing restricting

unauthorized use of data; (5) tracking improper re-distribution of the outputs of the trade secrets



2Defendants submitted a declaration intended to show that Plaintiff did not file lawsuits against various infringers,
asserting that the Court may take judicial notice of court filings. Declaration of Sean Askin in Support of Defendants’
Motion to Dismiss the Amended Complaint, Dkt. No. 99. However, the declaration is based on a non-exhaustive list of
docket searches, and the Court accepts Plaintiff’s allegation as true for purposes of this motion to dismiss.


                                                           15
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 16 of 50



models; and (6) implementing a strictly enforced policy not to disclose the Models to “clients or

anyone else.” Id. ¶¶ 176–77. The Models were used only by MSAB employees, who were subject to

nondisclosure and confidentiality obligations. Id. ¶ 174. Because Plaintiff has adequately pleaded

the value of the information, importance of its secrecy, and the reasonable measures taken to keep it

secret, he has adequately pleaded that the Models qualify as trade secrets.

        Plaintiff has also met his burden to “describ[e] the alleged trade secret with adequate

specificity to inform the defendants what it is alleged to have misappropriated.” Sit-Up Ltd. v.

IAC/InterActiveCorp., No. 05 Civ. 9292 (DLC), 2008 WL 463884, at *11 (S.D.N.Y. Feb. 20, 2008).

Plaintiff does not merely generally describe the trade secrets at issue. Next Commc’ns, Inc. v. Viber

Media, Inc., No. 14-cv-8190 (RJS), 2016 WL 1275659, at *3 (S.D.N.Y. Mar. 30, 2016) (“[A] plaintiff

must, ‘at minimum, generally identify the trade secrets at issue.”) (quoting Alexander Interactive, Inc. v.

Leisure Pro Ltd., No. 14-cv-2796 (PKC), 2014 WL 4651942, at *5 (S.D.N.Y. Sept. 16, 2014)).

Instead, he provides a name and description of each of the 38 models he alleges as trade secrets.

AC ¶¶ 169, 171.

                2. Misappropriation

        Plaintiff has adequately pleaded that Defendants “misappropriated” the Pre-Cornerstone IP,

but has not adequately pleaded misappropriation with respect to the Cornerstone IP.

                         a. Pre-Cornerstone IP

        Plaintiff’s DTSA claim with respect to the Pre-Cornerstone IP survives Defendants’ motion

to dismiss because Defendants’ only argument is that Plaintiff fails to allege “that any supposed

misappropriation under DTSA was obtained by ‘improper means.’” “Misappropriation” under the

DTSA is a defined term which encompasses two separate categories of conduct. Under 18 U.S.C.

§ 1839(5)(A) (“Section 5(A)”), misappropriation is defined as the “acquisition of a trade secret of

another by a person who knows or has reason to know that the trade secret was acquired by


                                                      16
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 17 of 50



improper means.” Under 18 U.S.C. § 1839(5)(B) (“Section 5(B)”), misappropriation includes

“disclosure or use of a trade secret of another without express or implied consent.” Where the

misappropriation is based on disclosure or use without consent under Section 5(B), the disclosure or

use must be by a person who:

       (i) used improper means to acquire knowledge of the trade secret;
       (ii) at the time of disclosure or use, knew or had reason to know that the knowledge
       of the trade secret was--
                 (I) derived from or through a person who had used improper means to
                 acquire the trade secret;
                 (II) acquired under circumstances giving rise to a duty to maintain the secrecy
                 of the trade secret or limit the use of the trade secret; or
                 (III) derived from or through a person who owed a duty to the person
                 seeking relief to maintain the secrecy of the trade secret or limit the use of
                 the trade secret; or
       (iii) before a material change of the position of the person, knew or had reason to
       know that--
                 (I) the trade secret was a trade secret; and
                 (II) knowledge of the trade secret had been acquired by accident or mistake.

18 U.S.C. § 1839(5)(B) (emphasis added). Therefore, there are two routes to a finding of

misappropriation under Section 1839(5), only one of which, Section 5(A), can be satisfied only if the

information was acquired by improper means. Disclosure or use under Section 5(B) can constitute

misappropriation even where the information has not been acquired by improper means. See

18 U.S.C. § 1839(5)(B)(ii)(II) and (III). Nonetheless, Defendants’ motion attacks only Plaintiff’s

asserted failure to plead acquisition of the trade secrets by improper means.

       Improper means “includes theft, bribery, misrepresentation, breach or inducement of a

breach of a duty to maintain secrecy, or espionage through electronic or other means” and does not

include “lawful means of acquisition.” 18 U.S.C.A. § 1839(6). Plaintiff does not adequately allege

that the trade secrets were acquired by improper means because the Amended Complaint alleges

that the IP was willingly given into Cornerstone Macro’s possession by Trahan. AC ¶¶ 37, 155, 174,

186; Prominence Advisors, Inc. v. Dalton, No. 17 C 4369, 2017 WL 6988661, at *4 (N.D. Ill. Dec. 18,



                                                   17
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 18 of 50



2017) (finding acquisition not through improper means where defendant acquired information in the

course of his official duties while employed by plaintiff).

        However, as described above, acquisition by improper means under Section 5(A) is not the

end of the analysis, although Defendants treat it as such. As relevant here, misappropriation under

Section 5(B) can also be established through disclosure or use without consent if, inter alia, “at the

time of disclosure or use, [Defendants] knew or had reason to know that the knowledge of the trade

secret was acquired under circumstances giving rise to a duty to maintain the secrecy of the trade

secret or limit the use of trade secret.” 18 U.S.C. § 1839(5)(B)(ii)(II). Here, Plaintiff argues that

“Trahan has pleaded that Defendants improperly used his trade secrets.” Opp. at 9 n.5. The

Amended Complaint contains detailed allegations of how Defendants allegedly used the trade

secrets. See, e.g., AC ¶¶ 104–06. Defendants do not address the use prong of the analysis under

Section 1839(5)(B)(ii)(II) and (III), which allows for misappropriation without improper means.

Therefore, Plaintiff has adequately alleged misappropriation with respect to the Pre-Cornerstone IP.

                        b. Cornerstone IP

        Plaintiff has not adequately pleaded that Defendants have “misappropriated” any trade

secrets embodied in the Cornerstone IP. Misappropriation requires acquisition, disclosure, or use of

“a trade secret of another.” 18 U.S.C. § 1839(5) (emphasis added). Plaintiff concedes that the

Cornerstone IP was owned by the Partnership. P.’s Mem. Law. Opp. Mot. Dismiss (“Opp.”), Dkt.

No. 93, at 6 (referring to Models “Trahan developed while he was a Partner at Cornerstone Macro

(which were owned by the Partnership . . . )”). Because the Partnership was still the legal owner of

the Cornerstone IP, it could not have misappropriated the Cornerstone IP because misappropriation

requires the trade secret at issue to be the “trade secret of another.” 18 U.S.C. § 1839(5) (emphasis

added). The remaining defendants were all involved in using the Models for the purposes of

advancing the Partnership’s business—and, allegedly, Defendants’ scheme—and therefore were not


                                                     18
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 19 of 50



using the trade secrets of another without the express or implied consent of the Partnership, as

required for misappropriation on the basis of disclosure or use. 18 U.S.C. § 1839(5)(B).

               3. Ownership

       Plaintiff adequately alleges ownership of the Pre-Cornerstone IP because the Amended

Complaint alleges that “[i]t was understood and agreed that Trahan would retain ownership of trade

secrets and other intellectual property he and his team developed at Wolfe Trahan & Co.” AC ¶ 20.

In response, Defendants argue that Plaintiff’s previous employment contract did not grant him

ownership of intellectual property. In support, Defendants attach to their motion to dismiss an

employment contract between Trahan and Wolfe Research, LLC. Defs.’ Mot. Dismiss, Ex. G, Dkt.

No. 88-7. This evidence is not properly before the Court on a motion to dismiss. Defendants assert

that the Court can consider this agreement because it is integral to the Amended Complaint. Defs.’

Mem. Law Supp. Mot. Dismiss (“MOL”), Dkt. No. 89, at 18 n.13. But the Amended Complaint

does not specifically refer to this agreement, instead alleging more broadly that it “was understood

and agreed that Trahan would retain ownership . . . .” AC ¶ 20. The Court cannot conclude that

Plaintiff relied on the agreement attached by Defendants in crafting the Amended Complaint.

Defendants’ argument is therefore unable to overcome Plaintiff’s well-pleaded allegation that he

owned the Pre-Cornerstone IP.

       Because Plaintiff has adequately alleged that the Pre-Cornerstone IP qualified as trade

secrets, that Defendants misappropriated these trade secrets, and that he owned the Pre-

Cornerstone IP, Defendants’ motion to dismiss Plaintiff’s DTSA claim (Claim 2) is DENIED as to

the Pre-Cornerstone IP. Because Plaintiff has not adequately alleged that the Cornerstone IP was

misappropriated, Defendants’ motion to dismiss is GRANTED as to the Cornerstone IP.




                                                   19
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 20 of 50



         B. Breach Of Fiduciary Duties (Claim 4)

         Plaintiff alleges that the Individual Defendants breached fiduciary duties owed to Trahan

personally, rather than fiduciary duties owed to the company. Plaintiff argues these duties arise as a

result of Trahan’s limited partner relationship with the Limited Partner Defendants, a relationship of

trust and confidence with all Individual Defendants, and a “special employee” relationship with

Kantrowitz. Each argument is addressed in turn below.

                  1. Fiduciary Duties Between Partners

         The Limited Partner Defendants owed Trahan fiduciary duties based on the role they played

in the management of the partnership. “Passive limited partners do not owe default fiduciary duties,

but under certain circumstances can assume fiduciary duties if they take on an active role in the

management of the entity.” Feeley v. NHAOCG, LLC, 62 A.3d 649, 662 (Del. Ch. 2012). Fiduciary

duties can run to other partners: “[T]o the extent that a partnership agreement empowers a limited

partner discretion to take actions affecting the governance of the limited partnership, the limited

partner may be subject to the obligations of a fiduciary, including the obligation to act in good faith

as to the other partners.” KE Prop. Mgmt. Inc. v. 275 Madison Mgmt. Corp., No. CIV. A. 12683, 1993

WL 285900, at *9 (Del. Ch. July 27, 1993).

         Here, Plaintiff alleges that “[e]ach Partner had complete control over his or her own

division” of Cornerstone Macro, thus playing an active role in management. AC ¶ 28. Defendants

argue that under the LPA, “[n]o Limited Partner, in his or her capacity as such, shall participate in

the conduct of, or have any control over, the Partnership business.” LPA § 6.2. 3 But this argument

ignores both the Partners’ control over the conduct of their own divisions and the role the Limited

Partner Defendants exercised by way of their membership in Cornerstone Macro Holdings, the


3 The Court considers the LPA and LLC Agreement because they are integral to the Amended Complaint. Defendants
had “actual notice” of the agreements and relied on them in framing their complaint because their breach of contract
claim arises out of Plaintiffs’ alleged violation of certain covenants in the LPA and LLC Agreement.


                                                          20
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 21 of 50



General Partner of Cornerstone Macro. AC ¶ 26; see, e.g., LLC Agreement § 6.1 (“The business and

affairs of the Company shall be managed under the supervision of a board of managers (the ‘Board’)

comprised, as of the date hereof, of [Lazar, Trahan, Laperriere, and Perli].”). Based on the

allegations of the Amended Complaint and the provisions of the LLC Agreement, the Limited

Partner Defendants took an active role in the management of the partnership, and therefore owed

fiduciary duties to Trahan.

         The LPA did not replace these fiduciary duties with contractual duties. Delaware law

“permits [limited partnership agreements] to disclaim fiduciary duties, and replace them with

contractual duties.” Brinckerhoff v. Enbridge Energy Co., Inc., 159 A.3d 242, 253 (Del. 2017).

Delaware’s Revised Uniform Limited Partnership Act (“DRULPA”) provides, in part, “[t]o the

extent that, at law or in equity, a partner or other person has duties (including fiduciary duties) to a

limited partnership or to another partner . . . the partner’s or other person’s duties may be expanded

or restricted or eliminated by provisions in the partnership agreement.” 6 Del. Code Ann. § 17-

1101(d). 4 “[T]he [DRULPA] is intended to give ‘maximum effect to the principle of freedom of

contract’” so the “analysis here must focus on, and examine, the precise language of the LPA that is

at issue in this case.” Brinckerhoff, 159 A.3d at 252–53 (quoting DV Realty Advisors LLC v. Policemen’s

Annuity and Benefit Fund of Chicago, 75 A.3d 101, 106–07 (Del. 2013)).

         Section 7.2 of the LPA, upon which Defendants rely, does not eliminate the Limited Partner

Defendants’ fiduciary duties. It provides:


4 The parties agree that Delaware law governs the fiduciary duties allegedly arising from the partnership agreements, each
citing Delaware cases regarding this point. Compare MOL at 9–10, with Opp. at 12–13. Defendants argue, and Plaintiff
does not contest, that breach of fiduciary duties must be analyzed under Delaware law because the limited partnership is
a Delaware partnership and Cornerstone Macro Holdings is a Delaware LLC. MOL at 6 n.5. Moreover, the LPA and
LLC Agreement contain Delaware choice of law provisions. LPA § 13.9; LLC Agreement § 13.9. However, the parties
each analyze all other state law claims, including the alleged “trust and confidence” relationship, under New York law.
Compare MOL at 9, with Opp. at 11. The Court will do the same. UPS Store, Inc. v. Hagan, 99 F. Supp. 3d 426, 437 n.8
(S.D.N.Y. 2015) (“Both parties rely on New York law for the tort claims, and this Court will do the same.”) (citing
Fed. Ins. Co. v. Am. Home Assur. Co., 639F.3d 557, 566 (2d Cir. 2011) (“[W]here the parties agree that New York law
controls, this is sufficient to establish choice of law.”)).


                                                             21
           Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 22 of 50



           The Partnership and each Partner agree that the provisions of this Agreement to the extent
           they restrict, limit or eliminate the duties (including, without limitation, fiduciary duties) or
           liability of a Covered Person that may otherwise exist at law or in equity, shall replace such
           other duties and liabilities of such Covered Person to the maximum extent permitted by
           applicable law.

LPA § 7.2. This section merely provides that other provisions of the agreement may modify existing

duties, including fiduciary duties. It does not by itself modify these duties. The only provision of

the LPA that actually modifies existing duties is Section 7.9, which applies only to duties owed by

the General Partner, not the Limited Partner Defendants. Therefore, the LPA does not affect the

existence of any fiduciary duties owed by the Limited Partner Defendants. 5

                    2. Fiduciary Duties Arising Out Of Trust And Confidence

           Plaintiff has plausibly alleged that the Limited Partner Defendants owe Trahan fiduciary

duties on the basis of a relationship of trust and confidence. “Under New York law, a fiduciary duty

arises if ‘confidence is reposed on one side and there is resulting superiority and influence on the

other.’” In re Refco Inc. Sec. Litig., 826 F. Supp. 2d 478, 503 (S.D.N.Y. 2011) (citing United States v.

Chestman, 947 F.2d 551, 568 (2d Cir. 1991)). The Second Circuit has “emphasized that ‘[a] fiduciary

relationship involves discretionary authority and dependency’ and that ‘at the heart of the fiduciary

relationship lies reliance, and de facto control and dominance. . . .’” United States v. Brennan, 183 F.3d 139,

150 (2d Cir. 1999) (emphasis in original) (quoting Chestman, 948 F.2d at 568, 569).

           The Amended Complaint alleges that a fiduciary relationship existed between Plaintiff and

the Limited Partner Defendants, as well as Kantrowitz, because “their relationship was one of trust

and confidence, in which Trahan reposed trust and confidence in them and expected that they

would act towards him as his fiduciary.” AC ¶ 219. Plaintiff alleges that the Limited Partner

Defendants were “in a position of superior knowledge and access to information than Trahan with

respect to Cornerstone Macro’s finances, including with respect to the relative contributions of each


5   The LPA also does not affect Kantrowitz’s duties because he was not a party to the LPA.


                                                             22
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 23 of 50



of the Limited Partners’ business divisions.” AC ¶ 223. Though Plaintiff undertook the duties of

CFO and served as Managing Partner, id. ¶¶ 31, 39, the Court cannot conclude as a matter of law

that a relationship of trust and confidence did not exist given Plaintiff’s allegations regarding the

superior knowledge of the Limited Partner Defendants with respect to the businesses that they

operated. However, Plaintiff does not make similar allegations regarding Kantrowitz. Therefore,

Plaintiff adequately alleges that the Limited Partner Defendants, but not Kantrowitz, owed him

fiduciary duties arising out of a relationship of trust and confidence.

                3. Employment-based Duties Owed By Kantrowitz

        Plaintiff asserts that Kantrowitz owed Plaintiff fiduciary duties as Plaintiff’s “special

employee,” but the special employee doctrine does not give rise to fiduciary duties. “A special

employee is described as one who is transferred for a limited time of whatever duration to the

service of another.” Thompson v. Grumman Aerospace Corp., 585 N.E.2d 355, 357 (N.Y. 1991). First,

Kantrowitz would not meet this definition of a special employee because he was not “transferred for

a limited time” to the service of Trahan. More fundamentally, Plaintiff points to no authority that

suggests the special employee doctrine can be used to create a duty running from the employee to

the employer. In one case cited by Plaintiff, the special employee doctrine arose under worker’s

compensation law and was used to determine whether the employee could sue the special employer.

See Thompson, 585 N.E.2d at 359. In the other two cases, the special employee doctrine was used to

allocate liability in negligence actions between the special employer and the general employer.

O’Connell Elec. Co. v. Murnane/Kennedy, 675 N.Y.S.2d 697 (3rd Dep’t 1998); Rosenberg v. Beth Israel Med.

Ctr., 669 N.Y.S.2d 40 (1st Dep’t 1998). Nothing cited by Plaintiff suggests this doctrine is relevant

to the creation of fiduciary duties. Therefore, Kantrowitz owed no fiduciary duties to Plaintiff on

the basis of a “special employee” relationship between Kantrowitz and Plaintiff.




                                                     23
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 24 of 50



                4. Breach Of Fiduciary Duties

        Defendants’ motion to dismiss for failure to allege breach of the fiduciary duties owed by the

Limited Partner Defendants fails. Defendants argue only that all of the alleged violations are either

duplicative or occurred after Trahan left Cornerstone, such that any fiduciary duties were no longer

owed to Trahan. Plaintiff alleges the Limited Partner Defendants breached their fiduciary duties by,

inter alia, (1) concealing and executing their scheme to elevate Kantrowitz, remove Trahan, block

Trahan from hiring his own employees, and establish a competing business; (2) sabotaging Trahan’s

projects and business prospects; (3) misappropriating Trahan’s trade secrets and IP; (4) using

Trahan’s resources and proprietary or confidential information to highjack Trahan’s business

relationships and engage in transactions for the benefit of Defendants’ competing business,

including copying Trahan’s client lists and other business records, as well as charging expenses to

Trahan even where they were incurred while acting in their own interests; (5) obtaining the benefits

of Defendants’ scheme, including continuing business relationships with clients and significant fees;

(6) attempting to ruin Trahan’s reputation, both internally and externally; and (7) inaccurately

disclosing or calculating the Limited Partner Defendants’ and Trahan’s contributions to the

Partnership (which impacts distributions). AC ¶ 225.

        Trahan was given notice that he was being removed from the Partnership on June 18, 2018.

Id. ¶ 69. The parties negotiated the terms of Trahan’s separation through the end of September

2018. Id. ¶ 89. Cornerstone Macro employees allegedly began copying Trahan’s IP “at least as early

as October 8, 2018,” which post-dated Trahan’s departure. Id. ¶¶ 90, 107. However, the Amended

Complaint alleges that Defendants’ scheme was hatched around March 2018. Id. ¶ 57. It is rife with

allegations that the Limited Partner Defendants’ scheme was underway before Trahan’s departure,




                                                    24
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 25 of 50



including Defendants’ inducing Trahan to promote Kantrowitz, 6 id. ¶¶ 63–64, freezing Trahan out

of certain firm operations and client relationships, id. ¶ 65, and removing Trahan from the

Partnership. Id. ¶ 69. “Defendants had carefully placed events in motion well before [June 18,

2018] to ensure that they would retain Trahan’s clients and business . . . .” Id. ¶ 73. These actions all

occurred while Trahan was still a partner, when the Limited Partner Defendants owed Trahan

fiduciary duties. 7

         These alleged breaches of fiduciary duties are not duplicative of Plaintiff’s breach of contract

claim. 8 “It is a well-settled principle that where a dispute arises from obligations that are expressly

addressed by contract, that dispute will be treated as a breach of contract claim. In that specific

context, any fiduciary claims arising out of the same facts that underlie the contract obligations

would be foreclosed as superfluous.” Nemec v. Shrader, 991 A.2d 1120, 1129 (Del. 2010) (dismissing

as duplicative a fiduciary duty claim that arose from a dispute regarding the exercise of a right that

was “solely a creature of contract”). Plaintiff alleges a sweeping plot in which Defendants schemed

to oust Trahan, cut him out of partnership activities, and steal his clients. See, e.g., ¶¶ 64–65. The

broad alleged breaches of fiduciary duties do not relate solely to obligations arising from the

provisions of the Agreements, even when looking only at conduct prior to Trahan’s departure.

Therefore, because Defendants do not dispute on the merits that the conduct alleged constitutes a

breach of fiduciary duties, because certain alleged breaches occurred before Trahan left the

partnership, and because the fiduciary duty claims are not duplicative, Plaintiff’s fiduciary duty



6 With respect to Defendants’ allegedly inducing Trahan to promote Kantrowitz, Defendants also argue a lack of a causal
connection between the alleged breach and Plaintiff’s damages. Defs.’ Reply Supp. Mot. Dismiss (“Reply”), Dkt. No.
100, at 9. As discussed infra, Section III.D.2.b, this is not a winning argument. Moreover, other alleged fiduciary
breaches, such as the alleged secret scheme to oust Trahan, also clearly have a causal connection to damages, and
Defendants do not argue otherwise.
7 The Court does not consider whether any fiduciary duties continued after Trahan’s departure.
8 Plaintiff alleges Defendants breached contractual duties in the following ways: (1) improper distribution of profits; (2)

failure to assign and not use Trahan’s intellectual property; (3) solicitation of MSAB employees; and (4) refusing to make
Accrued Net Cash Flow payments.


                                                             25
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 26 of 50



claims survive with respect to the Limited Partner Defendants. Defendants’ motion to dismiss

Claim 4 is DENIED with respect to the Limited Partner Defendants and GRANTED with respect

to Kantrowitz.

        C. Aiding And Abetting Breach Of Fiduciary Duty (Claim 5)

        To the extent certain Defendants did not have or breach fiduciary duties to Trahan—at least

Kantrowitz, Cornerstone Macro Holdings and Cornerstone Macro LP—Plaintiff has adequately

stated a claim for aiding and abetting breach of fiduciary duties. The parties cite no law in their

briefing regarding this claim, but Delaware and New York law governing aiding and abetting a

breach of fiduciary duty are “not materially different.” BBS Norwalk One, Inc. v. Raccolta, Inc., 60 F.

Supp. 2d 123, 130 (S.D.N.Y. 1999). “Under Delaware law, a claim of aiding and abetting a breach of

fiduciary duty (sometimes referred to as a claim of civil conspiracy) requires: (1) the existence of a

fiduciary relationship, (2) a breach of the fiduciary’s duty, and (3) a knowing participation in that

breach by the non-fiduciary.” Id. at 129–30 (citing In re Santa Fe Pacific Corp. Shareholder Litig., 669

A.2d 59, 72 (Del. 1995)), aff’d, 205 F.3d 1321 (2d Cir. 2000). “Under New York law, third party

liability for participation in a breach of fiduciary duty is established by showing: (1) a breach by a

fiduciary, (2) that the defendant knowingly induced or participated in the breach, and (3) that the

plaintiff suffered damages as a result of the breach.” Id. at 130 n.2 (citing S & K Sales Co. v. Nike,

Inc., 816 F.2d 843 (2d Cir. 1987)).

        Plaintiff has adequately pleaded that the Limited Partner Defendants owed and breached

fiduciary duties to Plaintiff. See supra Section III.B. Therefore, the only remaining element is

Defendants’ knowing participation in the breach. Each Defendant allegedly “knowingly and

substantially assisted the other Defendants’ breaches of their fiduciary duties.” AC ¶ 231.

Moreover, each Defendant allegedly had knowledge of the fiduciary duties owed to Trahan “through

their positions, duties, responsibilities, and experience at Cornerstone Macro, and in the case of the


                                                      26
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 27 of 50



Contract-Party Defendants, through their access to the LPA and LLC Agreement.” Id. ¶ 230.

Therefore, Plaintiff has adequately pleaded a claim for aiding and abetting a breach of fiduciary duty,

and Defendants’ motion to dismiss Claim 5 is DENIED.

        D. Fraud (Claim 10)

        Defendants’ motion to dismiss Plaintiff’s fraud claim is granted in part because, in some

instances, Plaintiff fails to allege actionable misstatements or reasonable reliance. However, some

misstatements and omissions survive the motion to dismiss.

                 1. Legal Standard

        “To state a claim for fraud under New York law, a plaintiff must allege (1) a material

misrepresentation or omission of fact; (2) which the defendant knew to be false; (3) which the

defendant made with the intent to defraud; (4) upon which the plaintiff reasonably relied; and (5)

which caused injury to the plaintiff.” Fin. Guar. Ins., 783 F.3d at 402.

        “[S]tatements will not form the basis of a fraud claim when they are mere ‘puffery’ or are

opinions as to future events.” Cohen v. Koenig, 25 F.3d 1168, 1172 (2d Cir. 1994). “‘[S]peculation and

expressions of hope for the future are not actionable representations of fact under common law

theories of fraud.’” Passiglia v. Northwell Health, Inc., 252 F. Supp. 3d 129, 138 (E.D.N.Y. 2017)

(quoting Karakus v. Wells Fargo Bank, N.A., 941 F. Supp. 2d 318, 344 (E.D.N.Y. 2013), adhered to on

denial of reconsideration, No. 09–cv–4739 (ENV) (SMG), 2013 WL 3187055 (E.D.N.Y. June 20, 2013)).

“The failure to fulfill a promise to perform future acts is not ground for a fraud action unless there

existed an intent not to perform at the time the promise was made.” Cohen, 25 F.3d at 1172.

        With respect to reasonable reliance, “[a] plaintiff cannot close his eyes to an obvious fraud,

and cannot demonstrate reasonable reliance without making inquiry and investigation if he has the

ability, through ordinary intelligence, to ferret out the reliability or truth . . . .” Crigger v. Fahnestock &

Co., 443 F.3d 230, 234 (2d Cir. 2006). “‘In assessing the reasonableness of a plaintiff’s alleged


                                                       27
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 28 of 50



reliance, we consider the entire context of the transaction, including factors such as its complexity

and magnitude, the sophistication of the parties, and the content of any agreements between them. Id. at

235 (emphasis added) (quoting Emergent Capital Inv. Mgmt., LLC v. Stonepath Group, Inc., 343 F.3d 189,

195 (2d Cir. 2003)).

        “Proximate cause, known in the context of fraud claims as ‘loss causation,’ requires proof of

a causal nexus between Defendants’ breach and/or tortious conduct and the damages incurred. To

establish loss causation, Plaintiff must furnish facts that the ‘subject of the fraudulent statement or

omission was the cause of the actual loss suffered.’ Proximate cause is to be distinguished from

‘transaction causation,’ also a necessary component of a fraud claim, which is concerned with

whether ‘defendant’s misrepresentation induced plaintiff to engage in the transaction in question.’”

Taylor Precision Prods., Inc. v. Larimer Grp., Inc., No. 1:15-cv-4428 (ALC), 2018 WL 4278286, at *32

(S.D.N.Y. Mar. 26, 2018) (citations omitted) (quoting Fin. Guar. Ins., 783 F.3d at 402).

                2. Analysis

        Plaintiff alleges four affirmative misrepresentations of material fact: (1) Perli’s statement to

Trahan that “Trahan had to make Kantrowitz the Co-Head of [MSAB] because Defendants Nancy

Lazar and Andrew Laperriere needed Kantrowitz to be promoted”; (2) “Kantrowitz’s

contemporaneous assurances to Trahan that he would be satisfied if he were simply promoted to co-

head of [MSAB]”; (3) the CCO’s statement that Kantrowitz could not be fired; and (4) Defendants’

statements through counsel on October 16, 2018, that they would not use Trahan’s IP. AC ¶ 280.

Plaintiff also alleges that Defendants fraudulently omitted material facts, including by failing to

disclose “Defendants’ scheme to defraud Trahan and steal his business and intellectual

property . . . .” AC ¶ 278. None of these misrepresentations or omissions give rise to a fraud claim.

Each is addressed in turn below.




                                                    28
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 29 of 50



                       a. Perli’s Statement

       Perli allegedly pressured Trahan to promote Kantrowitz. He allegedly “warned Trahan that

Trahan had to make Kantrowitz the Co-Head of [MSAB] because Defendants Nancy Lazar and

Andrew Laperriere needed Kantrowitz to be promoted.” Id. ¶ 64. Plaintiff argues that this

statement was an actionable misrepresentation because Perli’s statement was not a “vague statement

of hope[] but contained [a] clear promise[] to continue the Partnership and not to steal his IP or

trade secrets.” Opp. at 20 n.13. But nothing in Perli’s statement can be plausibly read as a promise.

It was a warning coupled with no assurances; there is no concrete statement of future intent.

Therefore, Perli’s statement to Trahan is not an actionable misstatement.

                       b. Kantrowitz’s Statement

       After Kantrowitz had been demanding certain compensation and arguing that Trahan should

step down and Kantrowitz should lead MSAB, Kantrowitz allegedly “assured Trahan that

[Kantrowitz] would be placated if he were simply made co-head of [MSAB]” rather than receiving

guaranteed compensation in writing. AC ¶ 63. Plaintiff has plausibly alleged that Kantrowitz’s

statement was a promise not to continue seeking to be made the sole head of MSAB and to have

Trahan step down if Kantrowitz was promoted to co-head instead. The allegations that there was a

“conspiracy to oust Trahan,” e.g., AC ¶ 64, are sufficient to show that Kantrowitz knew he would

not be placated merely by being made co-head and would not stop until Trahan was ousted and

Kantrowitz was head of MSAB. Kantrowitz’s statement was therefore an actionable

misrepresentation, as pleaded, because Plaintiff alleges a promise that Kantrowitz had no intent of

performing. See Cohen, 25 F.3d at 1172.

       Defendants assert that Trahan did not “have any justification in relying on Kantrwoitz’s

statement, both because, as an at-will employee, Kantrowitz was entitled to give notice at any time,

and because, as a general matter, expressions of emotion states cannot be the basis of reasonable


                                                   29
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 30 of 50



reliance in a fraud claim.” MOL at 14. But Plaintiff has plausibly alleged that Kantrowitz’s

statement was not a mere expression of an emotional state, but a promise which he had no intent to

keep, and that this promise induced Trahan to promote Kantrowitz. And Defendants’ argument

that Kantrowitz was free to terminate his employment at any time has no bearing on whether

Trahan was reasonable in promoting Kantrowitz in light of his allegedly fraudulent statement. If

anything, that Kantrowitz was free to leave Cornerstone Macro if Kantrowitz did not get what he

wanted only strengthens Plaintiff’s allegation that he was pressured into promoting Kantrowitz.

Thus, Defendants’ reliance arguments are unavailing.

        Moreover, Plaintiff has adequately pleaded that this alleged misrepresentation was the

proximate cause of his injury. Defendants’ scheme allegedly involved “induc[ing] Trahan to elevate

Kantrowitz to co-head of [MSAB] . . . in order to better position Defendants to steal Trahan’s

business and intellectual property after summarily removing him from the partnership.” AC ¶ 2.

The alleged injury as a result of the statement is “Kantrowitz’s promotion, Trahan’s eventual unjust

ousting, and the theft of his intellectual property, trade secrets, and business.” AC ¶ 282. It is

possible that Kantrowitz’s subsequent promotion was not the proximate cause of any injury if

Defendants would have succeeded in perpetrating their alleged scheme anyway, but that is a factual

determination that the Court cannot make on this motion to dismiss. See Bank Midwest, N.A. v. Hypo

Real Estate Capital Corp., No. 10 CIV. 232 (WHP), 2010 WL 4449366, at *4 (S.D.N.Y. Oct. 13, 2010)

(“[I]issues of proximate cause are often ‘fact-laden, requiring a fully developed factual record, and

not [a] bare-bones motion to dismiss.’”) (quoting In re Sept. 11 Prop. Damage & Bus. Loss Litig., 468 F.

Supp. 2d 508, 525 (S.D.N.Y. 2006)).

        Therefore, Kantrowitz’s statement regarding his promotion may form the basis of a fraud

claim because Plaintiff has adequately alleged that it was an actionable misrepresentation, upon

which Plaintiff reasonably relied, proximately causing Plaintiff harm.


                                                    30
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 31 of 50



                        c. CCO’s Statement

        The CCO allegedly told Trahan that Trahan “could not fire Kantrowitz without the

permission of the Limited Partner Defendants because Kantrowitz was an officer of the firm” and

that this representation was not true pursuant to the LPA and LLC Agreement. AC ¶ 68. But this

statement was not made by Defendants. In response, Plaintiff argues that this statement was made

to Plaintiff “at Defendants’ instruction.” Opp. at 18. “Under either or both the law of conspiracy

and agency, an actor may be held liable for the actions, including the misstatements, of another.”

Carroll v. LeBoeuf, Lamb, Greene & MacRae, LLP, 623 F. Supp. 2d 504, 510 (S.D.N.Y. 2009).

However, the Amended Complaint is devoid of any allegation that the CCO was acting at

Defendants’ instruction, within the scope of any agency relationship, or as part of a conspiracy.

AC ¶ 68. The Amended Complaint is also silent as to whether the CCO knew this statement was

false. Therefore, as pleaded, this statement does not form the basis of a fraud claim against

Defendants.

                        d. Defendants’ Letter

        The final alleged affirmative misstatement was an October 16, 2018 letter in which

Defendants, through counsel, told Trahan “that they would not use Trahan’s intellectual property

(despite knowing at the time they made this representation that they planned to continue to use his

intellectual property after his departure), upon which Trahan reasonably relied to his detriment in

delaying to bring legal action against Defendants.” AC ¶ 280(d). Thus, the only alleged harm as a

result of this statement was delaying the initiation of this action from October 2018 to February

2019.

        But Plaintiff did not “reasonably rel[y]” on the letter in so delaying this action. Fin. Guar.

Ins., 783 F.3d at 402. The October 16, 2018 letter was sent by Defendants in response to a letter in

which Trahan explained that his IP included both Pre-Cornerstone IP and Cornerstone IP, and


                                                     31
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 32 of 50



demanded that Cornerstone Macro cease using and assign to Trahan all Trahan IP. Id. ¶158. While

Defendants allegedly agreed in the letter not to use Trahan’s IP, id. ¶159, Defendants “committed to

assigning only a single copyright registration to Mr. Trahan, and claimed that there were no ‘further

actions Cornerstone must take under [Section 3.7 of the LPA].’” Id. ¶ 254(c). As alleged, this letter

not only failed to resolve all outstanding disputes between the parties, but also highlighted that

Defendants’ proposed resolution was inconsistent with Trahan’s desired outcome. Knowing there

was a live dispute as to the disposition of the IP, Trahan was not reasonable in delaying suit in

reliance on Defendants’ letter, particularly in light of Trahan’s sophistication. See Crigger, 443 F.3d at

234–35. Therefore, the October 16, 2018 letter does not form the basis of a fraud claim because

Plaintiff has failed to plead reasonable reliance.

                        e. Failure To Disclose The Scheme To Oust Trahan

        “[A] concealment of facts supports a cause of action only if the non-disclosing party has a

duty to disclose. Such a duty ordinarily arises where the parties are in a fiduciary or other

relationship signifying a heightened level of trust.” Remington Rand Corp. v. Amsterdam-Rotterdam Bank,

N.V., 68 F.3d 1478, 1483 (2d Cir. 1995) (citations and internal quotation marks omitted). Absent a

fiduciary relationship, “a duty to disclose may arise if: (1) one party makes a partial or ambiguous

statement that requires additional disclosure to avoid misleading the other party; or (2) one party

possesses superior knowledge, not readily available to the other, and knows that the other is acting

on the basis of mistaken knowledge,” but only “when it becomes apparent to the non-disclosing

party that another party is operating under a mistaken perception of material fact.” Id. (citations and

internal quotation marks omitted).

        Here, Plaintiff has plausibly alleged that the Limited Partner Defendants owed Trahan

fiduciary duties. But Plaintiff either did not allege or did not plausibly allege that the non-Limited

Partner Defendants owed him fiduciary duties. Moreover, Plaintiff only conclusorily alleges superior


                                                     32
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 33 of 50



knowledge and partial representations that could trigger a duty to disclose for the non-Limited

Partner Defendants. AC ¶ 278. This is insufficient under Rule 9(b). Miller v. HSBC Bank U.S.A.,

N.A., No. 13 CIV. 7500, 2015 WL 585589, at *7 (S.D.N.Y. Feb. 11, 2015) (“When attempting to

establish a duty to disclose based on partial representations or superior knowledge, the pleader must

allege facts giving rise to a duty to disclose with the specificity required by Rule 9(b).”) (citations and

internal quotation marks omitted). Therefore, while Plaintiff has adequately alleged that the Limited

Partner Defendants had a duty to disclose, he has not adequately alleged that the non-Limited

Partner Defendants had a duty to disclose.

         With respect to the Limited Partner Defendants, Plaintiff has alleged fraudulent concealment

with the necessary particularity. Here, Plaintiff has pleaded that “[e]ach Defendant intentionally and

misleadingly failed to disclose . . . Defendants’ scheme to defraud Trahan and steal his business and

intellectual property, as well as each aspect, element, and step of that scheme detailed herein.” 9

AC ¶ 278. The Amended Complaint pleads with particularity both what the omission was and the

persons responsible—each Defendant, including each of the Limited Partner Defendants. “A

complaint may not rely upon blanket references to the acts of all of the defendants without

identifying the nature of each defendant’s participation in the fraud.” Scone Invs., L.P. v. Am. Third

Mkt. Corp., No. 97 CIV. 3802 (SAS), 1998 WL 205338, at *4 (S.D.N.Y. Apr. 28, 1998). However,

the Amended Complaint adequately puts the three Limited Partner Defendants on notice of their

alleged role in the fraudulent scheme. See DiVittorio v. Equidyne Extractive Indus., Inc., 822 F.2d 1242,

1247 (2d Cir. 1987) (“Where multiple defendants are asked to respond to allegations of fraud, the

complaint should inform each defendant of the nature of his alleged participation in the fraud.”)

(citing Natowitz v. Mehlman, 542 F. Supp. 674, 676 (S.D.N.Y.1982)). While in many instances all


9 In order to argue the fraud claims are duplicative of the breach of contract claim, Defendants misconstrue Plaintiff’s
fraudulent omission allegations by arguing that they “merely state[] that Defendants failed to inform Trahan that they
were allegedly planning on breaching the [LPA].” MOL at 16.


                                                             33
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 34 of 50



Defendants are lumped together, in other places the conduct of the three Limited Partner

Defendants is specifically identified. See, e.g., AC ¶¶ 2, 65, 69, 72.

         The Amended Complaint also alleges context—that the omissions occurred while the

conspiracy to oust Trahan was underway, beginning around March 2018, 10 see AC ¶ 57, despite a

duty disclose that arose “as a result of their superior knowledge about the information they were

providing Trahan” and, for the “Fiduciary Duty Defendants,” “as a result of their fiduciary duties to

Trahan.” Id. ¶ 278. Plaintiff allegedly relied on these omissions in promoting Kantrowitz, which

eventually led to Trahan’s “unjust ousting, and the theft of his intellectual property, trade secrets,

and business.” Id. ¶ 282.

         Thus, Plaintiff has adequately pleaded with particularity a fraudulent omission claim against

the Limited Partner Defendants. However, Kantrowitz’s statement regarding his promotion is the

only affirmative statement that plausibly gives rise to a fraud claim. Therefore, Defendants’ motion

to dismiss Claim 10 is GRANTED in part and DENIED in part.

         E. Negligent Misrepresentation (Claim 11)

         Plaintiff’s negligent misrepresentation claim rises and falls with the fraud claim. “Negligent

misrepresentation ‘involves most of the same elements as fraud, with a negligence standard

substituted for the scienter requirement.’” Carroll, 623 F. Supp. 2d at 510 (quoting Mia Shoes, Inc. v.

Republic Factors, Corp., No. 96 Civ. 7974 (TPG), 1997 WL 525401, at *3 (S.D.N.Y. Aug. 21, 1997)).

Here, the outcome of Defendants’ motion to dismiss Plaintiff’s various fraud claims did not turn on




10Defendants also argue that there were no omissions because “Defendants informed Plaintiff about their plan to
remove him” on June 18, 2018. Reply at 14. But the Amended Complaint alleges that the scheme began around March
2018. AC ¶ 57. It further alleges that “Defendants had carefully placed events in motion well before [June 18, 2018] to
ensure that they would retain Trahan’s clients and business, including [MSAB] . . . .” Id. ¶ 73.


                                                            34
         Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 35 of 50



scienter. Therefore, Defendants’ motion to dismiss Claim 11 is GRANTED in part and DENIED

in part. 11

         F. Unfair Competition, Misappropriation, and Conversion (Claims 1, 3, and 13)

         Plaintiff’s tort claims for unfair competition, misappropriation, and conversion are not

duplicative of Plaintiff’s contract claim, with the exception of Plaintiff’s conversion claim with

respect to Cornerstone IP. These are three separate causes of action, but they are addressed

together here because Defendants’ only arguments with respect to these claims is that they are

duplicative of Plaintiff’s breach of contract claim.

         “‘When a valid agreement governs the subject matter of a dispute between parties, claims

arising from that dispute are contractual; attempts to repackage them as sounding in fraud,

conversion, and other torts, are generally precluded, unless based on a duty independent of the

contract.’” Bancorp Servs., LLC v. Am. Gen. Life Ins. Co., No. 14-cv-9687 (VEC), 2016 WL 4916969,

at *9 (S.D.N.Y. Feb. 11, 2016) (quoting Poplar Lane Farm LLC v. Fathers of Our Lady of Mercy, 449

F. App’x 57, 59 (2d Cir. 2011)). “[P]laintiff must allege a breach of ‘a duty independent of the duties

under the contract.’” Reed Const. Data Inc. v. McGraw-Hill Companies, Inc., 745 F. Supp. 2d 343, 348,

353 (S.D.N.Y. 2010) (quoting Carvel Corp. v. Noonan, 350 F.3d 6, 16 (2d Cir. 2003)).

         With respect to Pre-Cornerstone IP, none of these claims can be dismissed as duplicative

because the IP-related breach of contract allegations relate only to the IP covered by Section 3.7(f)

of the LPA, which refers to IP developed while Trahan worked at Cornerstone. 12 Id. ¶ 254(b), (c);

LPA § 3.7(f). Because the Amended Complaint alleges tortious conduct related to IP not covered

by the breach of contract claim, Claims 1, 3, and 13 are not duplicative with respect to the Pre-



11 Like fraud claims, negligent misrepresentation claims must be pled with particularity under Rule 9(b) where, as here,
they are based on the same set of facts as the fraud claims. Amusement Indus., Inc. v. Stern, 786 F. Supp. 2d 758, 771
(S.D.N.Y. 2011).
12 For these reasons, the remaining portion of the DTSA claim, which relates only to Pre-Cornerstone IP, cannot be

dismissed as duplicative of contract claims.


                                                             35
         Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 36 of 50



Cornerstone IP. 13 Because Claims 1, 3, and 13 also relate to IP covered by the contract, each is

addressed in turn below.

                   1. Unfair Competition

         Plaintiff’s unfair competition claim is not duplicative. “The essence of an unfair competition

claim under New York law is that the defendant misappropriated the fruit of plaintiff’s labors and

expenditures by obtaining access to plaintiff’s business idea either through fraud or deception, or an

abuse of a fiduciary or confidential relationship.” Bytemark, Inc. v. Xerox Corp., 342 F. Supp. 3d 496,

505 (S.D.N.Y. 2018) (quoting Telecom Int’l Am., Ltd. v. AT & T Corp., 280 F.3d 175, 197 (2d Cir.

2001). Plaintiff’s unfair competition claim alleges that “Defendants secretly schemed to

misappropriate the Trahan IP and use it to publish newsletters, models, and strategies, answer client

questions, develop and publish reports, hold conference calls with clients, and develop and further

customer relationships, all while presenting it in their own names and as their own, without

acknowledging Trahan’s intellectual property rights.” AC ¶ 160. Because these allegations concern

a duty not to misappropriate the fruits of Plaintiff’s labors through “fraud or deception, or an abuse

of a fiduciary or confidential relationship,” this claim pleads a breach of a duty beyond the failure to

assign to Trahan and discontinue use of the intellectual property under Section 3.7(f) of the LPA,

the unfair competition claim is not duplicative. See Bytemark, 342 F. Supp. 2d at 509 (denying

motion to dismiss unfair competition claim as duplicative where the contract claim concerned

obligations not to use or disclose plaintiff’s trade secrets but the unfair competition claim also



13  Defendants contend that an integration clause in the LPA renders the claims duplicative even with respect to the Pre-
Cornerstone IP because it stated that the LPA “shall constitute the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof.” MOL at 22–23 (citing LPA § 13.5). But the Pre-Cornerstone
IP is not part of the subject matter of the contract, so the integration clause has no effect on the outcome. Defendants
also cite a declaration submitted by Trahan earlier in this action, arguing that Trahan admitted all IP was covered by the
LPA when he said “[t]hese contracts were intended to, and did, govern all aspects of Cornerstone Macro, including
. . . rights to intellectual property . . . .” Id. at 23. This statement does not explicitly refer to Pre-Cornerstone IP and
could be read to refer only to IP developed at Cornerstone, so the Court cannot interpret the meaning of this statement
on a motion to dismiss.


                                                              36
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 37 of 50



alleged Defendants “led [p]laintiff to disclose its valuable intellectual property . . . under the guise of

forming a partnership with [p]laintiff” and used “[p]laintiff’s trade secrets to bid on and secure their

own contracts,” including with one of the plaintiff’s customers); cf Bancorp, 2016 WL 4916969, at *9

(dismissing unfair competition and misappropriation claims as duplicative where the claim was based

entirely on conduct proscribed by an NDA). Therefore, the unfair competition claim is not

duplicative with respect to the Cornerstone IP.

                2. Misappropriation

        For reasons similar to the unfair competition claim, Plaintiff’s misappropriation claim as to

the Cornerstone IP is not duplicative. “To state a claim for misappropriation of confidential

information, a plaintiff must allege that the defendant used the plaintiff’s confidential information

for the purpose of securing a competitive advantage.” Reed Const. Data Inc, 745 F. Supp. 2d at 352.

“A claim of misappropriation ‘must spring from circumstances extraneous to, and not constituting

elements of, the contract, although it may be connected with and dependent upon the contract.’” Id.

at 353 (quoting Productivity Software Int’l, Inc. v. Healthcare Techs., Inc., No. 93 Civ 6949 (RPP), 1995 WL

437526, at *8 (S.D.N.Y. Jul. 25, 1995)). Plaintiff’s misappropriation claim alleges that Defendants

“have obtained, misappropriated, utilized, and disclosed Trahan’s trade secrets for their own benefit,

for the purpose of competing against Trahan unfairly, and for the purpose of soliciting Trahan’s

actual and prospective customers.” Id. ¶ 210. These allegations plead a breach of a duty beyond the

failure to assign to Trahan and discontinue use of the intellectual property under Section 3.7(f), since

the alleged wrongdoing extends to Defendants’ violation of a duty to not use the confidential

information for the purpose of securing a competitive advantage against Trahan. Cf Bancorp, 2016

WL 4916969, at *9. Therefore, the misappropriation claim with respect to the Cornerstone IP is not

duplicative of the breach of contract claim.




                                                      37
        Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 38 of 50



                 3. Conversion

        However, the conversion claim is duplicative. “To prevail on a claim of conversion, a

Plaintiff must demonstrate that: ‘1) the property subject to conversion is a specific identifiable

thing; 2) plaintiff had ownership, possession, or control over the property before its conversion; and

3) defendant exercised an unauthorized dominion over the thing in question, to the alteration of its

condition or to the exclusion of the plaintiff’s rights.’” Strategic Growth Int’l, Inc. v. RemoteMDx, Inc.,

No. 06 Civ. 3915, 2008 WL 4179235, at *3 (S.D.N.Y. Sept. 10, 2008) (quoting Ad Rendon Commc’ns.,

Inc. v. Lumina Ams. Inc., No. 04-CV-8832 (KMK), 2007 WL 2962591, at *5 (S.D.N.Y. Oct. 9, 2007)).

Here, Trahan’s conversion claim is premised on Defendants’ refusal to return and continued use of

Trahan’s Models. AC ¶¶ 307–10. The only duty potentially breached in the conversion claim is the

exercise of unauthorized dominion over Plaintiff’s intellectual property, which is precisely the duty

Defendants allegedly breached in relation to Section 3.7(f) of the LPA. Therefore, the conversion

claim is duplicative with respect to the Cornerstone IP.

        For these reasons, Defendants’ motion to dismiss Claims 1, 3, and 13 as duplicative is

DENIED; however the motion to dismiss Claim 13 is GRANTED as to Cornerstone IP.

        G. Faithless Servant (Claim 6)

        Plaintiff’s faithless servant claim against each of the Individual Defendants fails because

Plaintiff fails to adequately allege an agency relationship. Under the faithless servant doctrine, which

is grounded in agency law, “[o]ne who owes a duty of fidelity to a principal and who is faithless in

the performance of his services is generally disentitled to recover his compensation, whether

commissions or salary.” Phansalkar v. Andersen Weinroth & Co., L.P., 344 F.3d 184, 200 (2d Cir.

2003). The “principal is entitled to recover from his unfaithful agent any commission paid by the

principal.” Id. While the defendant in Phansalkar was denominated a partner, the application of the

faithless servant doctrine turned on whether the partner was the plaintiff’s agent. “In order to


                                                       38
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 39 of 50



establish a principal/agent relationship, a party must demonstrate the following elements: (1) the

manifestation by the principal that the agent shall act for him; (2) the agent’s acceptance of the

undertaking; and (3) an understanding between the parties that the principal is to be in control of the

undertaking.” Nuevo Mundo Holdings v. Pricewaterhouse Coopers LLP, No. 03 CIV. 0613 GBD, 2004 WL

112948, at *4 (S.D.N.Y. Jan. 22, 2004). “The importance of control by the principal is paramount.

‘There is no agency relationship where the alleged principal has no right of control over the alleged

agent.’” Id. at *5 (quoting Morgan Guar. Trust Co. of N.Y. v. Republic of Palau, 657 F. Supp. 1475, 1481

n.2 (S.D.N.Y. 1987)).

        Trahan was not in control of the Limited Partner Defendants; each controlled their own

subdivision. AC ¶ 28. Moreover, the LPA limits Limited Partners’ control over the Partnership:

“No Limited Partner, in his or her capacity as such, shall participate in the conduct of, or have any

control over, the Partnership business. . . . no Limited Partner, in his or her capacity as such, shall

have any authority or right to act for or bind the Partnership.” LPA § 6.2. The lack of control

exercised by Trahan over the Limited Partner Defendants defeats any alleged agency relationship.

        As for Kantrowitz, Plaintiff again rests his claim on Kantrowtiz’s alleged “special employee”

status because Kantrowitz was paid by Cornerstone Macro LLC. AC ¶ 238. But this argument is

unavailing for the same reasons that the special employee doctrine does not create a fiduciary

relationship. See supra Section III.B.3. Plaintiff does not point to authority suggesting that a special

employee relationship can give rise to a faithless servant claim. Because no agency relationship

existed between the Individual Defendants and Plaintiff, Defendants’ motion to dismiss the faithless

servant claim (Claim 6) is GRANTED.

        H. Implied Covenant of Good Faith and Fair Dealing (Claim 8)

                Plaintiff’s claim for breach of the implied covenant of good faith and fair dealing

must be dismissed. “Under New York law, a covenant of good faith and fair dealing is implied in all


                                                     39
         Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 40 of 50



contracts.” Fishoff v. Coty Inc., 634 F.3d 647, 653 (2d Cir. 2011) (citing Cross & Cross Props., Ltd. v.

Everett Allied Co., 886 F.2d 497, 502 (2d Cir. 1989)). “A breach of the duty of good faith and fair

dealing is considered a breach of contract.” Id. (citing Nat’l Mkt. Share, Inc. v. Sterling Nat’l Bank, 392

F.3d 520, 525 (2d Cir. 2004)). Accordingly, “raising both claims in a single complaint is redundant,

and courts confronted with such complaints under New York law regularly dismiss any freestanding

claim for breach of the covenant of fair dealing.” Jordan v. Verizon Corp., No. 08 Civ. 6414 (GEL),

2008 WL 5209989, at *7 (S.D.N.Y. Dec. 10, 2008). However, an implied covenant claim “can

survive a motion to dismiss ‘if it is based on allegations different from those underlying the

accompanying breach of contract claim.’” JPMorgan Chase Bank, N.A. v. IDW Grp., LLC, No. 08

Civ. 9116 (PGG), 2009 WL 321222, at *5 (S.D.N.Y. Feb. 9, 2009) (quoting Grand Heritage Mgmt.,

LLC v. Murphy, No. 06 Civ. 5977 (NRB), 2007 WL 3355380, at *6 (S.D.N.Y. Nov. 5, 2007)).

Therefore, “to simultaneously plead breach of contract and implied covenant claims under New

York law, a plaintiff must allege an implied duty that is consistent with the express contractual terms,

but base its implied covenant theory on allegations that are distinct from the factual predicate for its

contract claims.” Id.

         All but one of Defendants’ alleged breaches of the implied covenant are duplicative of the

breach of contract claim because they are based on the same underlying allegations—the theft of his

intellectual property and unfairly and inaccurately calculating attributions for purposes of

compensation. 14 Compare AC ¶ 261 (implied duties allegedly breached) with id. ¶ 254 (contractual

duties allegedly breached).




14 Trahan alleges that Defendants breached the implied covenant of good faith and fair dealing by, inter alia, (1)

conspiring to remove Trahan as a partner; (2) stealing intellectually property; (3) unfairly and inaccurately calculating
attributions and “rig[ging]” that process; and (4) disclosing “Trahan’s confidential business information to third parties,
and using this information for Defendants’ benefit and to Trahan’s detriment.” AC ¶ 261.


                                                              40
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 41 of 50



        The one implied covenant allegation not reflected in the breach of contract claim is

Defendants’ alleged conspiracy to remove Trahan from the partnership. But “[t]he implied

covenant ‘can only impose an obligation consistent with other mutually agreed upon terms in the

contract.’” Broder v. Cablevision Sys. Corp., 418 F.3d 187, 198–99 (2d Cir. 2005) (quoting Geren v.

Quantum Chem. Corp., 832 F. Supp. 728, 732 (S.D.N.Y.1993)). “It does not ‘add to the contract a

substantive provision not included by the parties.’” Id.; see also Oscar de la Renta, Ltd. v. Mulberry Thai

Silks, Inc., No. 08 CIV. 4341 (RJS), 2009 WL 1054830, at *5–6 (S.D.N.Y. Apr. 17, 2009)

(“Significantly, although this implied covenant bars actions not ‘expressly forbidden’ by the contract

but undertaken in bad faith, it does not ‘operate to create new contractual rights; it simply ensures

that parties to a contract perform the substantive, bargained-for terms of their agreement and that

parties are not unfairly denied express, explicitly bargained-for benefits.’”) (quoting Don King Prods.,

Inc. v. Douglas, 742 F. Supp. 741, 767 (S.D.N.Y.1990)). Here, the allegedly implied duty “not to

conspire with Trahan’s employees to remove Trahan as a Partner,” AC ¶ 261, is inconsistent with

the Agreements, which gave the Limited Partner Defendants the power to remove Trahan without

cause. See LPA § 3.7(d); LLC Agreement § 6.5(w). Therefore, Defendants’ motion to dismiss

Plaintiff’s good faith and fair dealing claim (Claim 8) is GRANTED.

        I. Tortious Interference With Contract (Claim 9)

        Plaintiff’s claim against Kantrowitz for tortious interference with contract survives

Defendants’ motion to dismiss. “Under New York law, the elements of tortious interference with

contract are (1) ‘the existence of a valid contract between the plaintiff and a third party;’ (2) the

‘defendant’s knowledge of the contract;’ (3) the ‘defendant’s intentional procurement of the third-

party’s breach of the contract without justification;’ (4) ‘actual breach of the contract;’ and (5)

‘damages resulting therefrom.’” Kirch v. Liberty Media Corp., 449 F.3d 388, 401 (2d Cir. 2006)

(quoting Lama Holding Co. v. Smith Barney Inc., 668 N.E.2d 1370, 1375 (N.Y. 1996). “[P]laintiff must


                                                      41
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 42 of 50



allege that ‘there would not have been a breach but for the activities of defendants.’” Sharma v.

Skaarup Ship Mgmt. Corp., 916 F.2d 820, 828 (2d Cir. 1990) (quoting Special Event Entertainment v.

Rockefeller Center, Inc., 458 F. Supp. 72, 78 (S.D.N.Y. 1978)). “Once a plaintiff alleges

facts . . . establishing that the breaching party was predisposed toward breaching its agreement, the

claim for tortious interference must be dismissed for failure to plead ‘but for’ causation.” Granite

Partners, L.P. v. Bear, Stearns & Co. Inc., 17 F. Supp. 2d 275, 293–94 (S.D.N.Y. 1998) (citing Special

Event Entertainment, 458 F. Supp. at 78). Defendants dispute only the existence of a “third party”

relationship and causation. MOL at 30–32.

        The parties dispute whether Kantrowitz was acting outside the scope of his authority, such

that he could tortiously interfere with his employer’s contract. “[A] plaintiff bringing a tortious

interference claim must show that the defendants were not parties to the contract.” Finley v. Giacobbe, 79

F.3d 1285, 1295 (2d Cir. 1996) (emphasis in original). “In order to show that a defendant-employee

is a ‘third party,’ a plaintiff must show that the defendant-employee has exceeded the bounds of his

or her authority.” Id. “A supervisor is considered to have acted outside the scope of his

employment if there is evidence that the supervisor’s manner of interference involved independent

tortious acts such as fraud or misrepresentations, or that he acted purely from malice or self-

interest.” Cohen v. Davis, 926 F. Supp. 399, 404 (S.D.N.Y. 1996). Kantrowitz was an employee of

MSAB. AC ¶ 271. The Amended Complaint adequately alleges that Kantrowitz acted outside the

scope of his authority by “participating in the orchestration, planning, perpetration, and execution of

the scheme to defraud and steal from Trahan,” all self-interested acts. Id.

        The Amended Complaint also adequately alleges but for causation because Kantrowitz’s

involvement in the scheme, and eventual promotion to co-head of MSAB served to “better position

Defendants to steal Trahan’s business and intellectual property after summarily removing him from

the partnership.” AC ¶ 2. Therefore, the Amended Complaint plausibly alleges that but for


                                                     42
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 43 of 50



Kantrowitz’s participation, the Limited Partner Defendants would not have executed their scheme.

Defendants argue that but for causation is defeated because Kantrowitz was allegedly recruited into

this scheme by the Limited Partner Defendants. Id. (the “Limited Partner Defendants saw an

opportunity to turn Kantrowitz against Trahan—and they did.”). This does not render the Limited

Partner Defendants “predisposed” to breach within the meaning of Granite Partners, in which the

breaching party would have breached regardless of the defendant’s conduct. Granite Partners, 17 F.

Supp. 2d at 293. Here, it is not alleged that the Limited Partner Defendants would or could have

breached even if Kantrowitz was not involved. Rather, the Amended Complaint alleges he was an

integral part of their plan. AC ¶ 273 (“[Kantrowitz’s] participation was key to [Defendants’]

scheme.”). Therefore, Plaintiff has adequately pleaded but for causation.

        Because the Amended Complaint adequately alleges a third party relationship and but for

causation, Defendants’ motion to dismiss the tortious interference with contract claim against

Kantrowitz (Claim 9) is DENIED.

        J. Unjust Enrichment (Claim 12)

        Defendants’ motion to dismiss the unjust enrichment claim on the basis that it is duplicative

of the breach of contract claim is denied because it is pleaded in the alternative. Unjust enrichment

is “a New York common law quasi-contract cause of action requiring the plaintiff to establish: ‘(1)

that the defendant benefitted; (2) at the plaintiff’s expense; and (3) that equity and good conscience

require restitution.’” Myun-Uk Choi v. Tower Research Capital LLC, 890 F.3d 60, 69 (2d Cir. 2018)

(quoting Kaye v. Grossman, 202 F.3d 611, 616 (2d Cir. 2000)). “‘[T]he existence of a valid and

enforceable written contract governing a particular subject matter ordinarily precludes recovery in

quasi contract for events arising out of the same subject matter.’ . . . ‘[I]t is impermissible . . . to seek

damages in an action sounding in quasi contract where the suing party has fully performed on a valid

written agreement, the existence of which is undisputed, and the scope of which clearly covers the


                                                      43
         Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 44 of 50



dispute between the parties.’” Ball v. Cook, No. 11 Civ. 5926 (RJS), 2012 WL 4841735, at *10

(S.D.N.Y. Oct. 9, 2012) (internal citation omitted) (quoting Clark-Fitzpatrick, Inc. v. Long Island R. Co.,

516 N.E.2d 190, 193 (N.Y. 1987)). “A plaintiff can plead unjust enrichment as an alternative claim

to breach of contract, but only if there is ‘a bona fide dispute concerning existence of a contract or

whether the contract covers the dispute in issue.’” MF Glob. Holdings Ltd. v. PricewaterhouseCoopers

LLP, 43 F. Supp. 3d 309, 317 (S.D.N.Y. 2014) (quoting Fantozzi v. Axsys Techs., Inc., No. 07 Civ.

02667 (LMM), 2008 WL 4866054, at *7 (S.D.N.Y. Nov. 6, 2008)).

         Plaintiff’s unjust enrichment claim is pleaded only “[t]o the extent the express terms of the

LPA and LLC Agreement do not cover the subject matter of the [unjust enrichment] claim, and/or

to the extent some Defendants are not parties to the LPA and LLC Agreement . . . .” AC ¶ 296.

Plaintiff therefore brings this claim in the alternative, pleading unjust enrichment only to the extent

that the Agreements do not govern the subject matter of this claim. Here, there is a dispute

regarding whether the Agreements govern this dispute because Plaintiff argues that the Agreements

do not cover the Pre-Cornerstone IP, which Defendants dispute. Therefore, Plaintiff’s unjust

enrichment claim, as pleaded, is not duplicative, and Defendants’ motion to dismiss Claim 12 is

DENIED. 15




15 To state a claim for unjust enrichment against Kantrowitz, Plaintiff must plead, inter alia, that Kantrowitz was enriched

at Plaintiff’s expense. See Elsevier Inc. v. Doctor Evidence, LLC, No. 17-cv-5540 (KBF), 2018 WL 557906, at *2 (S.D.N.Y.
Jan. 23, 2018). Defendants assert that “[t]he essence of such a cause of action is that one party is in possession of money
or property that rightly belongs to another.” Clifford R. Gray, Inc. v. LeChase Const. Servs., LLC, 31 A.D.3d 983, 988 (N.Y.
App. Div. 2006). However, the Amended Complaint alleges that Kantrowitz is indeed in possession of Plaintiff’s
property—his intellectual property. Therefore, the Amended Complaint adequately states an unjust enrichment claim
against Kantrowitz. LivePerson, Inc. v. 24/7 Customer, Inc., 83 F. Supp. 3d 501, 519 (S.D.N.Y. 2015) (denying motion to
dismiss where complaint alleged “that Defendant improperly obtained Plaintiff’s intellectual property and confidential
information,” “used them to develop a competing product,” and “caused Plaintiff’s clients to terminate their dealings
with Plaintiff in favor of Defendant”).


                                                             44
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 45 of 50



        K. Declaratory Judgment Regarding Indemnification For Fees (Claim 14)

        Defendants’ motion to dismiss Plaintiff’s claim seeking a declaratory judgment regarding

indemnification for fees incurred in connection with Trahan’s withdrawal from the partnership is

denied because the Amended Complaint adequately alleges Trahan was entitled to be indemnified

for those fees. Plaintiff seeks a declaratory judgment declaring “that the Partnership is responsible

for Trahan’s expenses relating to this dispute, except those incurred by him ‘as plaintiff’ in this

action, in an amount no less than $77,474.19.” AC ¶ 319.

        The LPA provides, in relevant part, that Trahan will be indemnified:

        from and against any and all liabilities, obligations, losses, damages, . . . costs, expenses and
        disbursements (including legal and accounting fees and expenses, costs of investigation and
        sums paid in settlement) of any kind or nature whatsoever . . . which may be imposed on,
        incurred by or asserted at any time against such Covered Person in any way related to or
        arising out of this Agreement, the Partnership or the management or administration of the
        Company or in connection with the business or affairs of the Partnership or the activities of
        such Covered Person on behalf of the Partnership . . . .

LPA § 7.4. There is a carveout that provides Trahan “is not entitled to indemnification for claims

and expenses that are ‘incurred by such Covered Person as plaintiff in any action, suit or proceeding

brought by such Covered Person against the Partnership or any Partner.” Id.

        Similarly, the LLC Agreement provides, in relevant part, that Trahan will be indemnified:

        from and against any and all liabilities, obligations, losses, damages, . . . costs, expenses and
        disbursements (including legal and accounting fees and expenses, costs of investigation and
        sums paid in settlement) of any kind or nature whatsoever . . . which may be imposed on,
        incurred by or asserted at any time against such Covered Person in any way related to or
        arising out of this Agreement, the Company or the management or administration of the
        Company or in connection with the business or affairs of the Company or the activities of
        such Covered Person on behalf of the Company . . . .

LLC Agreement § 7.4. Again, a carveout provides that Trahan is not entitled to indemnification for

claims and expenses that are “incurred by such Covered Person as plaintiff in any action, suit or

proceeding brought by such Covered person against the Company or any Member.” Id.




                                                     45
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 46 of 50



        The Amended Complaint seeks “expenses relating to this dispute, except those incurred by

him ‘as’ plaintiff’ in this action,” but it is silent as to what expenses relate to this dispute but were

not incurred as plaintiff. Id. ¶ 319. Plaintiff’s Opposition clarifies that “Trahan is entitled to his

legal fees incurred during [the withdrawal] negotiation.” Opp. at 23. The text of the LPA and LLC

Agreement covers “any and all liabilities” incurred by covered persons “in any way related to arising

out of” the business, and Plaintiff has made it clear that he does not seek reimbursement of fees

subject to the carveout. Therefore, the fees allegedly incurred by Plaintiff are plausibly alleged to fall

within the scope of the indemnification provisions and Defendants’ motion to dismiss Claim 14 is

DENIED.

        L. Declaratory Judgment Regarding Capital Account Balance Payment (Claim 15)

        Defendants’ motion to dismiss Plaintiff’s claim seeking a declaratory judgment regarding the

calculation of his “Capital Account balance payment” is denied because the Capital Account balance

payment is not subject to Plaintiff’s breach of contract claim. Under Section 3.7(b) of the LPA and

Section 3.7(a) of the LLC Agreement, the Capital Account balance payment is a payment to which

Plaintiff was allegedly entitled after withdrawing from the partnership. AC ¶ 322. Plaintiff alleges

that “Trahan has demanded that, at the time Cornerstone Macro calculates and makes the Capital

Account balance payment, it include the gross Fair Value of Trahan’s Market Strategies Advisory

Business.” Id. ¶ 326. Cornerstone Macro, allegedly acting at the direction of the Limited Partner

Defendants, refused to do so. Id.

        Defendants move to dismiss this claim only on the basis that it is duplicative of Plaintiff’s

contract claim. However, the breach of contract claim does not allege failure to pay, or properly

calculate, the Capital Account balance. Id. ¶ 254. While Plaintiff does allege a breach of the same

contractual provision, the breach alleged is failure to make a different payment, the Accrued Net

Cash Flow Distribution. Id.; LPA § 3.7(b)(i). Plaintiff’s justification for not bringing this claim as


                                                      46
         Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 47 of 50



part of the breach of contract claim is that, at the time the Amended Complaint was filed, the

Partnership had yet to issue its financial statements for 2018, Opp. at 24, which is the trigger for a

30-day clock to make the Capital Account balance payment. AC ¶ 328. As pleaded, the declaratory

judgment claim is not duplicative because the Plaintiff does not allege a breach of contract for failure

to pay Capital Account balance payment, 16 so Defendants’ motion to dismiss Claim 15 is DENIED.

         M. New York Labor Law (Claim 16)

         Plaintiff’s claim for unauthorized deductions from wages and failure to pay wages under

Section 193 of the New York Labor Law survives Defendants’ motion to dismiss. Section 193

provides that “[n]o employer shall make any deduction from the wages of an employee,” except for

certain deductions not relevant here. N.Y. Lab. Law § 193. An “employee” means “any person

employed for hire by an employer in any employment.” Id. at § 190(2). Plaintiff correctly argues

that “the definition is interpreted broadly and extends to individuals in an executive role.” Opp. at

31; see Pachter v. Bernard Hodes Grp., Inc., 891 N.E.2d 279, 282 (N.Y. 2008). Defendant asserts that

“Trahan has alleged that he is a partner in Cornerstone Macro LP, and a member in Cornerstone

Holdings LLC, not that he was ever hired as an employee of either business.” MOL at 29. But

Defendants do not engage with the crucial question—whether that, by law, means Trahan was not

“employed for hire” within the meaning of Section 190(2). Eschewing briefing on the topic,

Defendants ultimately rely on an argument that Trahan’s allegation that he was an employee is

conclusory. Id. at 30. That is insufficient and the Court is unable to conclude on this motion to

dismiss that Trahan was not “employed for hire” within the meaning of Section 190(2).

         Plaintiff has adequately alleged that the unpaid partnership distributions were “wages.”

Wages are “the earnings of an employee for labor or services rendered, regardless of whether the


16The Amended Complaint states that to the extent the Capital Account balance payments become due before the
conclusion of this lawsuit, “this claim may be treated as a breach of contract claim.” Id. ¶ 329. Neither party asserts they
have become due.


                                                              47
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 48 of 50



amount of earnings is determined on a time, piece, commission or other basis.” N.Y. Lab. Law

§ 190(1). In Truelove v. Ne. Capital & Advisory, Inc., the New York Court of Appeals determined that

a bonus plan that would award to an employee in a non-revenue generating position a portion of the

company’s profits did not constitute wages. 738 N.E.2d 770 (N.Y. 2000). “The terms of

defendant’s bonus compensation plan did not predicate bonus payments upon plaintiff’s own

personal productivity nor give plaintiff a contractual right to bonus payments based upon his

productivity.” Id. at 772. The Court of Appeals held that “the wording of the statute, in expressly

linking earnings to an employee’s labor or services personally rendered, contemplates a more direct

relationship between an employee’s own performance and the compensation to which that employee

is entitled.” Id. Here, there exists the more direct link between Trahan’s work and Cornerstone

Macro’s productivity contemplated by Truelove. Trahan controlled and managed a branch of the

business such that the profit sharing plan at issue here was not untethered to his labor. Plaintiff has

plausibly alleged that the partnership distributions withheld qualify as wages because Trahan alleges a

direct link between his labor and the compensation to which he was allegedly entitled. Therefore,

Defendants’ motion to dismiss Claim 16 is DENIED.

        N. Motion to Dismiss Under Rule 8(a)

        Finally, Defendants also move to dismiss the entirety of the 123-page, 338-paragraph

Amended Complaint on the grounds that it fails to comply with the Rule 8(a) requirement that a

complaint shall contain “a short and plain statement of the claim showing the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). “Dismissal, however, is usually reserved for those cases in which the

complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true substance, if

any, is well disguised.” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). While long, and, indeed,

far longer than it needed to be even in light of the sixteen claims, dismissal under Rule 8 is not

warranted because it does not “overwhelm the defendants’ ability to understand or to mount a


                                                    48
       Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 49 of 50



defense.” Wynder v. McMahon, 360 F.3d 73, 80 (2d Cir.2004); see also In re Parmalat Sec. Litig., 375 F.

Supp. 2d 278, 311 (S.D.N.Y. 2005) (refusing to dismiss 368-page, 1,249 paragraph complaint even

where it was “an undue imposition on all who [were] obliged to read it”). Therefore, Defendants’

motion to dismiss under Rule 8 is DENIED.

IV. CONCLUSION

        For the reasons explained above, Defendants’ motion to dismiss:

        Claim 1 is DENIED;

        Claim 2 is GRANTED as to Cornerstone IP and DENIED as to Pre-Cornerstone IP;

        Claim 3 is DENIED;

        Claim 4 is GRANTED as to Kantrowitz and DENIED as to the Limited Partner

Defendants;

        Claim 5 is DENIED;

        Claim 6 is GRANTED;

        Claim 8 is GRANTED;

        Claim 9 is DENIED;

        Claim 10 is GRANTED, except DENIED as to omissions by the Limited Partner

Defendants and Kantrowitz’s statement regarding his promotion;

        Claim 11 is GRANTED, except DENIED as to omissions by the Limited Partner

Defendants and Kantrowitz’s statement regarding his promotion;

        Claim 12 is DENIED;

        Claim 13 is GRANTED as to the Cornerstone IP and DENIED as to the Pre-Cornerstone

IP;

        Claim 14 is DENIED;

        Claim 15 is DENIED; and


                                                     49
     Case 1:19-cv-01131-GHW Document 134 Filed 04/30/20 Page 50 of 50



      Claim 16 is DENIED.

      Defendants’ motion to dismiss the entirety of the Amended Complaint under Rule 8 is

DENIED.

      The Clerk of Court is directed to terminate the motion pending at Dkt. No. 87.

      SO ORDERED.


Dated: April 29, 2020                            _____________________________________
                                                          GREGORY H. WOODS
                                                         United States District Judge




                                               50
